     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 1 of 152



 1   PAT LUNDVALL (NSBN 3761)
     RORY T. KAY (NSBN 12416)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   lundvall@mcdonaldcarano.com
     rkay@mcdonaldcarano.com
 5
     Patrick Smith (pro hac vice forthcoming)
 6   Andrew Rodgers (pro hac vice forthcoming)
     Nicholas Karasimas (pro hac vice forthcoming)
 7   SMITH VILLAZOR LLP
     250 West 55th Street, 30th Floor
 8   New York, New York 10019
     Telephone: (212) 582-4400
 9   patrick.smith@smithvillazor.com
     andrew.rodgers@smithvillazor.com
10   nicholas.karasimas@smithvillazor.com

11   Attorneys for Defendants Sylebra HK Company Limited;
     Sylebra Capital Management Limited;
12   Sylebra Capital Partners Master Fund, Limited;
     Sylebra Capital Partners (Offshore) Limited; and
13
     Sylebra Capital Partners (Onshore) Limited
14

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA

17
      SCIENTIFIC GAMES CORPORATION, a                Case No.:
18    Nevada Corporation, and BALLY GAMING,
      INC., a Nevada Corporation,
19                                                   NOTICE OF REMOVAL OF CIVIL
                   Plaintiffs,                       ACTION
20
       vs.
21
      SYLEBRA HK COMPANY LIMITED, a Hong
22    Kong     entity,  SYLEBRA     CAPITAL
      MANAGEMENT LIMITED, a Cayman Islands
23    entity, SYLEBRA CAPITAL PARTNERS
      MASTER FUND, LIMITED, a Cayman Islands
24    hedge fund, SYLEBRA CAPITAL PARTNERS
      (OFFSHORE) LIMITED, a Cayman Islands
25    hedge fund, and SYLEBRA CAPITAL
      PARTNERS (ONSHORE) LIMITED, a
26    Cayman Islands hedge fund,
27
                   Defendants.
28
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 2 of 152



 1   TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

 2   NEVADA AND TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD, PLEASE TAKE

 3   NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, defendants Sylebra HK Company

 4   Limited, Sylebra Capital Management Limited, Sylebra Capital Partners Master Fund,

 5   Limited, Sylebra Capital Partners (Offshore) Limited and Sylebra Capital Partners (Onshore)

 6   Limited (collectively “Sylebra”) remove to this Court the captioned action and respectfully

 7   submit the following statement of grounds for removal:

 8           1.     The matter in controversy exceeds the sum or value of $75,000, exclusive of

 9    interest and costs. Further explanation for this statement is found in paragraphs 10 and 11.

10           2.     Defendants Sylebra HK Company Limited, Sylebra Capital Management

11    Limited, Sylebra Capital Partners Master Fund, Limited, Sylebra Capital Partners (Offshore)

12    Limited and Sylebra Capital Partners (Onshore) Limited are the named defendants in this

13    action, originally commenced in the Eighth Judicial District Court, Clark County, Nevada,

14    Case no. A-19-796699-B, (the “State Court Action”). All join in this notice of removal.

15           3.     At the time this action was commenced, based on allegations found in the

16    Complaint, plaintiffs assert their places of incorporation and principal places of business as

17    follows:

18     Plaintiff                              State of                      Principal Place of
                                              Incorporation                 Business
19
       Scientific Games Corporation           Nevada                        Nevada
20
       Bally Gaming, Inc.                     Nevada                        Nevada
21

22           4.     All named defendants are the subjects of foreign states, and their principal
23   places of business are as follows:
24           Defendant                         Foreign State            Principal Place of
                                                                        Business
25

26     a)    Sylebra Capital Limited f/k/a     A Hong Kong Limited      Hong Kong
             Sylebra HK Company Limited        Company
27
       b)    Sylebra Capital Management        A Cayman Islands         Cayman Islands
28           Limited                           Exempted Company


                                              Page 2 of 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 3 of 152



 1
       c)   Sylebra Capital Partners           A Cayman Islands          Cayman Islands
 2          Master Fund, Limited               Exempted Company
 3
       d)   Sylebra Capital Partners           A Cayman Islands          Cayman Islands
 4          (Offshore) Limited                 Exempted Company

 5     e)   Sylebra Capital Partners           A Cayman Islands          Cayman Islands
            (Onshore) Limited                  Exempted Company
 6

 7           5.     This Court has original jurisdiction over the subject matter of this action under

 8    the provisions of 28 U.S.C. § 1332. Complete diversity between the parties exists and more

 9    than $75,000 is in controversy, exclusive of interest and costs.

10           6.     Sylebra first learned of the State Court Action on June 14, 2019. At present,

11    there has been no service of summons or complaint upon any defendant. Counsel for

12    Sylebra offered to accept service of summons and complaint upon certain conditions that

13    were believed to be reasonable, but that offer was refused by counsel for plaintiffs. This

14    Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is within thirty days

15    of the date when counsel for Sylebra first learned of the State Court Action.

16           7.     No proceedings have been had in this matter in the state district court. Copies

17    of all documents filed in the State Court Action are attached hereto as follows: Complaint

18    (Exhibit A), Plaintiffs' Initial Appearance Fee Disclosure (Exhibit B), Motion to Associate

19    Gilbert L. Brooks as Counsel (Exhibit C), Motion to Associate Christina N. Barriero as

20    Counsel (Exhibit D), Motion to Associate Herschel Kozlov as Counsel (Exhibit E) and Notice

21    of Hearing (Exhibit F).

22           8.     The State Court Action was filed June 14, 2019, thus one year has not elapsed

23    from the date the action in state court commenced.

24           9.     The Complaint asserts claims for legal and equitable relief. Plaintiff Scientific

25    Games Corporation, a publicly traded company, and plaintiff Bally Gaming, Inc., its wholly

26    owned subsidiary, are gaming companies subject to licensure and regulation across

27    multiple jurisdictions, including the State of Nevada. One of the named defendants, Sylebra

28    Capital Partners Master Fund, Limited, is a shareholder of plaintiff Scientific Games


                                               Page 3 of 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 4 of 152



 1    Corporation, and is managed by Sylebra HK Company Limited, an investment advisor

 2    registered with the U.S. Securities and Exchange Commission. The claims asserted by

 3    plaintiffs are unique in the context of gaming regulation. It is asserted by plaintiffs that a

 4    district court or plaintiffs themselves may substitute their judgment for that of gaming

 5    regulators who have been vested pursuant to Nevada’s Legislature with sole discretion to

 6    determine the suitability of certain of plaintiffs’ shareholders. It is also asserted by plaintiffs

 7    that a district court or plaintiffs themselves may bypass the confidentiality protections put in

 8    place by gaming regulators, including Nevada’s, for the benefit of shareholders, like

 9    Sylebra, who have submitted confidential, proprietary information to gaming regulators in

10    determining issues of suitability. The Complaint also falsely alleges that Sylebra has failed

11    to cooperate and is under investigation by unnamed gaming regulators.

12            10.   The Complaint seeks damages in the state jurisdictional “amount greater than

13    $15,000” for alleged breaches of plaintiff Scientific Games Corporation’s Charter and

14    Bylaws, and for alleged breach of the covenant of good faith and fair dealing. Plaintiffs also

15    seek an unspecified amount in attorneys’ fees. Plaintiffs’ Complaint details the various

16    purported “investigatory” and “due diligence” efforts that plaintiff Scientific Games

17    Corporation has engaged in over the years with respect to Sylebra. Sylebra believes that

18    these efforts were made with an improper purpose, and resulting harm, if any, was self-

19    made.

20            11.   Because plaintiffs’ Complaint seeks damages in the state jurisdictional

21    amount of greater than $15,000, in compliance with 28 U.S.C. § 1446(c)(2)(A), Sylebra

22    offers this additional explanation establishing that the amount in controversy exceeds

23    $75,000. Defendant       Sylebra Capital Partners Master Fund, Limited has purchased

24    7,586,427 shares in plaintiff Scientific Games Corporation. As of July 2, 2019, the closing

25    market price of plaintiff Scientific Gaming Corporation’s stock was $19.85 per share. From

26    the allegations of the Complaint it is believed that plaintiffs’ ultimate motivation is to claim

27    entitlement to redeem certain of defendants’ publicly traded shares at a Redemption Price

28    which is defined in bylaws as follows:


                                                 Page 4 of 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 5 of 152



 1                  Redemption Price means with respect to any Securities, the equal to the
                    lesser of (1) the average closing sale price of such Securities as reported
 2                  for composite transactions in securities listed on the principal trading
                    market on which such Securities are then listed or admitted for trading
 3
                    during the 30 trading days preceding the Notice Date, or, if such
 4                  Securities are not so listed or traded, the fair value of the Securities as
                    determined by the Board of Directors in good faith and in consideration
 5                  of such records of the Corporation and information, opinions, reports or
                    statements presented to the Board of Directors by any of the
 6                  Corporation’s officers, employees or financial advisors, or committees of
                    the Board of Directors (including, without limitation, information,
 7
                    opinions, reports or statements regarding any discount for lack of
 8                  marketability or otherwise), as the Board of Directors deems, in its sole
                    discretion, to be relevant and pertinent to such determination, and (2)
 9                  the original Purchase Price.
10    Given the number of Scientific Games shares owned by Sylebra Capital Partners Master
11    Fund, Limited, the amount in controversy based on any redemption formula computation
12    reaches tens if not hundreds of millions of dollars, and in any case is far greater than the
13    $75,000 jurisdictional threshold. It is further believed that plaintiffs are seeking to redeem
14    defendants’ shares at this discounted price for reasons unrelated to any gaming regulators’
15    determinations of suitability. Even without that redemption price calculation, the amount
16    that plaintiffs seek to recover for alleged breaches of charter and bylaws and the implied
17    covenant of good faith and fair dealing, under plaintiffs’ asserted theory of damages the
18    amount in controversy is well in excess of $75,000.
19           12.    Venue is proper in this district pursuant to 28 U.S.C. § 1441(a) because the
20   district embraces the place where the State Court Action is pending.
21           13.    Pursuant to 28 U.S.C. § 1441, defendants are therefore entitled to remove the
22   State Court Action to this Court.
23           14.    Sylebra will promptly file a copy of the Notice of Removal with the Clerk of the
24    Court for the District Court, Clark County, Nevada.
25

26    ///
27    ///
28    ///


                                               Page 5 of 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 6 of 152



 1          15.    This Notice of Removal is submitted without waiver of any procedural or

 2    substantive defense.

 3         Dated this 11th day of July, 2019.

 4                                     McDONALD CARANO LLP

 5                                     By:      /s/ Pat Lundvall
                                             Pat Lundvall (NSBN 3761)
 6                                           Rory T. Kay (NSBN 12416)
                                             McDONALD CARANO LLP
 7                                           2300 West Sahara Avenue, Suite 1200
                                             Las Vegas, Nevada 89102
 8                                           Telephone: (702) 873-4100
                                             lundvall@mcdonaldcarano.com
 9                                           rkay@mcdonaldcarano.com

10
                                             Patrick Smith (pro hac vice forthcoming)
11                                           Andrew Rodgers (pro hac vice forthcoming)
                                             Nicholas Karasimas (pro hac vice forthcoming)
12                                           SMITH VILLAZOR LLP
                                             250 West 55th Street, 30th Floor
13                                           New York, New York 10019
                                             Telephone: (212) 582-4400
14                                           patrick.smith@smithvillazor.com
                                             andrew.rodgers@smithvillazor.com
15                                           nicholas.karasimas@smithvillazor.com

16                                           Attorneys for Defendants Sylebra HK Company
                                             Limited; Sylebra Capital Management Limited;
17                                           Sylebra Capital Partners Master Fund, Limited;
                                             Sylebra Capital Partners (Offshore) Limited; and
18                                           Sylebra Capital Partners (Onshore) Limited

19

20

21

22

23

24

25

26

27

28


                                                Page 6 of 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 7 of 152



 1                                   CERTIFICATE OF SERVICE

 2          I certify that I am an employee of McDonald Carano LLP, and that on the 11th day of

 3   July, 2019, I caused a true and correct copy of the foregoing NOTICE OF REMOVAL OF

 4   CIVIL ACTION to be electronically filed with the Clerk of the Court by using CM/ECF service

 5   and serving on all parties of record via U.S. Mail as follows:

 6
       J. Colby Williams, Esq.                        Kevin J. Orsini, Esq.
 7     Philip R. Erwin, Esq.                          Christina N. Barreiro, Esq.
       CAMPBELL & WILLIAMS                            Cravath, Swaine & Moore LLP
 8
       700 South Seventh Street                       825 Eighth Avenue
 9     Las Vegas, Nevada 89101                        New York, New York 10019
       jcw@cwlawlv.com                                korsini@cravath.com
10     pre@cwlawlv.com                                cbarreiro@cravath.com
       Attorneys for Plaintiffs                       Attorneys for Plaintiffs
11

12
       Hersh Kozlov, Esq.
13     Gilbert L. Brooks, Esq.
       Duane Morris LLP
14     1940 Route 70 East, Suite 100
       Cherry Hill, New Jersey 08003
15     hkozlov@duanemorris.com
16     gbrooks@duanemorris.com
       Attorneys for Plaintiffs
17

18                                            /s/ Beau Nelson
                                         An employee of McDonald Carano LLP
19

20

21

22

23

24

25

26

27

28


                                               Page 7 of 7
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 8 of 152




                    EXHIBIT A
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page  9 of 152
                                                            Electronically Filed
                                                                            6/14/2019 1:52 PM
                                                                            Steven D. Grierson
                                                                            CLERK OF THE COURT
 1   COMP
     CAMPBELL & WILLIAMS
 2   J. COLBY WILLIAMS, ESQ. (5549)
     jcw@cwlawlv.com
 3
     PHILIP R. ERWIN, ESQ. (11563)
     pre@cwlawlv.com                                                    CASE NO: A-19-796699-B
 4
     700 South Seventh Street                                                    Department 27
 5   Las Vegas, Nevada 89101
     Telephone: (702) 382-5222
 6   Facsimile: (702) 382-0540
 7
     CRAVATH, SWAINE & MOORE LLP                         DUANE MORRIS LLP
 8   KEVIN J. ORSINI, ESQ. (pro hac vice                 HERSH KOZLOV, ESQ. (pro hac vice
     forthcoming)                                        forthcoming)
 9   korsini@cravath.com                                 hkozlov@duanemorris.com
     CHRISTINA N. BARREIRO, ESQ. (pro hac vice           GILBERT L. BROOKS (pro hac vice
10   forthcoming)                                        forthcoming)
11   cbarreiro@cravath.com                               gbrooks@duanemorris.com
     825 Eighth Avenue                                   1940 Route 70 East, Suite 100
12   New York, New York 10019                            Cherry Hill, New Jersey 08003
     Telephone: (212) 474-1000                           Telephone: (856) 874-4200
13   Facsimile: (212) 474-3700                           Facsimile: (856) 424-4446
14   Attorneys for Plaintiffs
15
                                EIGHTH JUDICIAL DISTRICT COURT
16
                                     CLARK COUNTY, NEVADA
17
      SCIENTIFIC GAMES CORPORATION, a                      )   CASE NO.:
18    Nevada Corporation, and BALLY GAMING,                )   DEPT. NO.:
19    INC., a Nevada Corporation,                          )
                                                           )
20               Plaintiffs,                               )
                                                           )   COMPLAINT
21               v.                                        )
                                                           )   (Request for Business Court Assignment
22
      SYLEBRA HK COMPANY LIMITED, a Hong                   )   Pursuant to EDCR 1.61(a))
23    Kong entity, SYLEBRA CAPITAL                         )
      MANAGEMENT LIMITED, a Cayman Islands                 )   (Exempt from Arbitration –
24    entity, SYLEBRA CAPITAL PARTNERS                     )   Declaratory Relief Sought)
      MASTER FUND, LIMITED, a Cayman Islands               )
25    hedge fund, SYLEBRA CAPITAL PARTNERS                 )
      (OFFSHORE) LIMITED, a Cayman Islands                 )
26
      hedge fund, and SYLEBRA CAPITAL                      )
27    PARTNERS (ONSHORE) LIMITED, a Cayman                 )
      Islands hedge fund,                                  )
28                                                         )
                 Defendants.                               )

                                               Page 1 of 34
                                  Case Number: A-19-796699-B
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 10 of 152


 1                                               COMPLAINT
 2          Plaintiffs Scientific Games Corporation (“Scientific Games” or the “Corporation”) and its
 3
     subsidiary, Bally Gaming, Inc. (“Bally Gaming” and, collectively with Scientific Games,
 4
     “Plaintiffs”), by and through their undersigned attorneys, for their Complaint against Defendants
 5
     Sylebra HK Company Limited (“Sylebra HK”), Sylebra Capital Management Limited (“Sylebra
 6
 7   Cayman”), Sylebra Capital Partners Master Fund, Limited (“Sylebra Master Fund”), Sylebra Capital

 8   Partners (Offshore) Ltd. (“Offshore Feeder”) and Sylebra Capital Partners (Onshore) Ltd. (“Onshore

 9   Feeder”, and, together with Sylebra Master Fund and Offshore Feeder, “Sylebra Funds”)
10   (collectively, “Defendants” or “Sylebra”, and, together with Defendants’ respective affiliates and
11
     advisory clients, the “Investor”), allege, upon knowledge with respect to their own acts and upon
12
     information and belief as to other matters, as follows:
13
                                         NATURE OF THE ACTION
14
                    1.      Scientific Games is a leading developer of technology-based products and
15
16   services and associated content for the worldwide gaming, lottery and interactive gaming industries.

17   As a result, Scientific Games and its indirect wholly owned subsidiary, Bally Gaming, are regulated
18   by a large number of government authorities in the United States and abroad, from which they must
19
     obtain licenses and other regulatory approvals—and then maintain those licenses and approvals going
20
     forward—in order to operate.
21
                    2.      One of the central areas of focus for regulators in the gaming industry relates
22
23   to the ownership of gaming companies—that is, ensuring that certain shareholders of such companies

24   meet the strict standards of suitability and/or qualification that regulators, legislatures and courts set

25   and interpret. By custom, practice and law, gaming companies and their significant shareholders
26   must cooperate fully with regulators in their oversight of such suitability and qualification issues,
27
     which oversight can include making disclosures and other requests and demands of both the gaming
28
     company and the shareholder. If either the gaming company or the shareholder fails to cooperate

                                                   Page 2 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 11 of 152


 1   with a regulator, the gaming company faces the possibility of being denied a license or needed
 2   regulatory approval related to licensing, having its licenses or prior regulatory approvals related to
 3
     licensing suspended, revoked or invalidated, or of suffering other adverse action at the hands of the
 4
     regulator. The same risks arise in the event that a significant shareholder is deemed unsuitable or
 5
     unqualified by a regulator, legislature or court.
 6
 7                  3.      Ensuring regulatory compliance and thereby obtaining and maintaining the

 8   licenses required to operate in its industries are foremost objectives and concerns of Scientific Games

 9   and its Board of Directors (the “Board”), which are likewise shared by Bally Gaming and its Board
10   of Directors. Being denied a license or needed regulatory approval related to licensing, or having a
11
     license or prior regulatory approval related to licensing suspended or revoked, or being the target of
12
     any adverse action by a regulator could materially—and irreparably—injure the Plaintiffs and their
13
     shareholders, and could preclude Plaintiffs from operating their businesses.
14
15                  4.      Pursuant to this central objective of maintaining good regulatory standing in

16   connection with regulators’ oversight of the ownership of Scientific Games, Section 8.06 of the

17   Corporation’s Bylaws provides that “[t]o enable the Corporation or any of its affiliates to secure,
18   maintain in good standing and renew all licenses,” the Corporation “will conduct a suitability analysis
19
     of each Significant Stockholder.” (Exhibit A.) Section 8.06 defines Significant Stockholder as a
20
     stockholder owning, directly or indirectly, “five percent or more of any class of capital stock of the
21
     Corporation.” Section 8.06 explains that—in order to be able to conduct its suitability analysis—the
22
23   Corporation “intends to require all relevant information pertaining to suitability and/or qualification,

24   as those terms are commonly understood in gaming laws applicable to the Corporation, from such
25   Significant Stockholder in connection therewith.” This provision was enacted to confirm the duty
26
     which has always been understood under the Corporation’s Charter: a shareholder is under the
27
     obligation to provide to the Corporation information that the Corporation might deem necessary to
28


                                                   Page 3 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 12 of 152


 1   conduct its own suitability analysis in order to ensure the Corporation remains compliant with
 2   applicable gaming regulations.
 3
                    5.     Indeed, the Corporation has for more than a decade had a Board and
 4
     shareholder-approved provision—currently embodied in Article VIII (“Article VIII”) of the
 5
     Corporation’s Certificate of Amended and Restated Articles of Incorporation (the “Charter”) (Exhibit
 6
 7   B)—that empowers Scientific Games to actually redeem stock from any shareholder who has been

 8   determined to be a “Disqualified Holder,” as that term is defined therein. Any shareholder that (like

 9   Defendants) has acquired shares of the Corporation since June 2007 has done so with actual or
10   presumed knowledge of the provisions of Article VIII and the corresponding obligation to provide
11
     the Corporation with information sufficient to demonstrate that the shareholder is not a Disqualified
12
     Holder.
13
                    6.     During the past few years, suitability and qualification concerns have arisen
14
15   related to Defendant Sylebra, which holds nearly 10% of the outstanding stock of Scientific Games.

16   Regulators across the globe have initiated licensing investigations, required disclosure submissions

17   to conduct suitability/qualification investigations, requested information and made demands of
18   Plaintiffs and/or begun to monitor events concerning Defendants’ significant ownership of Scientific
19
     Games. These inquiries followed public disclosures that Sylebra also owned a significant stake in a
20
     Russian company with alleged ties to illegal gaming, money-laundering and financial support of
21
     terrorist organizations. Scientific Games has regularly provided information about Sylebra to gaming
22
23   regulators consistent with its ongoing obligation to inform regulators about matters relevant to

24   suitability.
25                  7.     The regulators that have opened inquires or investigations into Sylebra
26
     include: the Pennsylvania Gaming Control Board (the “PGCB”) and the Board’s Office of
27
     Enforcement Counsel (“OEC” and, collectively with PGCB, the “Pennsylvania Regulator”), the
28
     Alcohol and Gaming Commission of Ontario (the “Ontario Regulator”), the Indiana Gaming

                                                 Page 4 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 13 of 152


 1   Commission (the “Indiana Regulator”), the New Jersey Division of Gaming Enforcement (the “New
 2   Jersey Regulator”), the Alberta Gaming & Liquor Commission (the “Alberta Regulator”), the
 3
     Maryland Lottery and Gaming Control Agency (the “Maryland Regulator”), the Mississippi Gaming
 4
     Commission (the “Mississippi Regulator”), the Louisiana State Police and Louisiana Gaming Control
 5
     Board (the “Louisiana Regulator”), the Connecticut Lottery Corporation and Connecticut Department
 6
 7   of Consumer Protection (the “Connecticut Regulator”), the Puerto Rico Tourism Company (the

 8   “Puerto Rico Regulator”), the Washington State Gambling Commission (the “Washington State

 9   Regulator”), the California Bureau of Gambling Control, Vendor Licensing Unit (the “California
10   Regulator”), the Oregon State Police, Gaming Enforcement-Lottery (the “Oregon Regulator”), the
11
     Nova Scotia Provincial Lotteries and Casino Corporation and the Alcohol, Gaming, Fuel, and
12
     Tobacco Division of Service Nova Scotia (collectively the “Nova Scotia Regulator”), the Alderney
13
     Gambling Control Commission (the “Alderney Regulator”), the Ohio Casino Control Commission
14
15   (the “Ohio Regulator”), the West Virginia Lottery Commission (the “West Virginia Regulator”), the

16   U.S. Virgin Islands Casino Control Commission (the “Virgin Islands Regulator”), the Michigan

17   Gaming Control Board (the “Michigan Regulator”), the UK Gambling Commission (the “United
18   Kingdom Regulator”), the Seneca Gaming Authority (the “Seneca Regulator”), the Massachusetts
19
     Gaming Commission (the “Massachusetts Regulator”), the Illinois Gaming Board (the “Illinois
20
     Regulator”), the Colorado Division of Gaming and Colorado Department of Revenue, Enforcement
21
     Division-Gaming (the “Colorado Regulator”) and the Malta Gaming Commission (the “Malta
22
23   Regulator”).

24                  8.      Given the obvious concerns about whether Sylebra’s ownership could
25   jeopardize the Corporation’s gaming licenses, the Corporation has repeatedly asked Sylebra for basic
26
     information to allow the Corporation and its Board to carry out its own suitability analysis. Time
27
     and time again, Sylebra has refused. In fact, despite all of the inquiries listed above, Scientific Games
28
     does not believe Sylebra has ever provided a single regulator with the basic and essential information

                                                  Page 5 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 14 of 152


 1   that goes to the core of any suitability analysis: the identities of the beneficial owners of Sylebra
 2   Master Fund, which is the entity that actually holds the Scientific Games stock, or of Offshore Feeder
 3
     and Onshore Feeder, the entities (commonly known as “feeder funds”) that invest assets in Sylebra
 4
     Master Fund, making the identity of their investors (each a likely beneficial owner of Sylebra Master
 5
     Fund) also critical to a suitability analysis. Instead, Sylebra has manipulated the regulatory system
 6
 7   by strategically timing the disclosure of information that it is willing to part with while utilizing

 8   procedural mechanisms to prevent any order requiring it to turn over the information that actually

 9   matters.
10                  9.     This sustained pattern of obfuscation, procedural maneuvering and outright
11
     stonewalling—both in response to the Corporation’s requests and the reasonable requests of
12
     governing regulators—raises serious questions about just what Sylebra might be trying to hide. These
13
     concerns have only increased given recent changes in ownership and management with respect to
14
15   Sylebra and the Sylebra Funds.

16                  10.    With all of this in mind, on May 13, 2019, Scientific Games gave Sylebra one

17   last chance to provide the information necessary to conduct a suitability analysis pursuant to
18   Section 8.06 of the Bylaws.      Specifically, the Corporation requested information concerning
19
     Sylebra’s investors, including: a list of investors in each Sylebra Fund; a list of investors whose
20
     ownership in any Sylebra Fund has changed since January 1, 2016; documents from any gaming
21
     authority concerning Sylebra’s suitability to have any ownership interest in a regulated gaming
22
23   company; confirmation that Sylebra has complied with the orders of any gaming authority;

24   confirmation that Sylebra has not withdrawn any applications for qualification, suitability and/or a
25   gaming license on the belief that such application would be denied or subject to burdensome or
26
     unacceptable conditions; and documents sufficient to show that Sylebra has undertaken steps to
27
     ensure compliance with anti-money laundering rules and regulations, as well as the FCPA and OFAC
28
     regulations. (Exhibit C.)

                                                 Page 6 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 15 of 152


 1                  11.     Sylebra responded to this request on June 13, 2019. In its response, Sylebra
 2   again refused to provide the necessary information, taking issue with the requests themselves or
 3
     claiming—inaccurately—that it had already provided sufficient information to the relevant
 4
     regulators. It is time for these games to end. Sylebra must be held to its unambiguous obligations
 5
     under the Corporation’s duly-enacted and implemented Charter and Bylaws.            Sylebra’s refusal to
 6
 7   provide Scientific Games with the necessary information puts the Plaintiffs at risk for irreparable

 8   harm, including the loss of the Plaintiffs’ licenses and other approvals in the heavily regulated

 9   industry in which they operate. Absent Court intervention, it is obvious that Defendants will continue
10   to evade and obstruct Plaintiffs’ attempts to conduct a suitability analysis in contravention of the duly
11
     enacted Bylaw Section 8.06 and Article VIII of the Corporation’s Charter.
12
                    12.     Accordingly, the Corporation has been left with no choice but to initiate this
13
     action to remedy Defendants’ breach of (i) their obligations under Section 8.06 of the Corporation’s
14
15   Bylaws and Article VIII; and (ii) the implied covenant of good faith and fair dealing. This action

16   also seeks declaratory relief confirming that Scientific Games is entitled to the information it has

17   requested from Sylebra under the corporate governing documents and an order requiring that
18   Defendants specifically perform their obligations under the corporate governing documents and
19
     finally provide Scientific Games with basic information about Sylebra.
20
                                      IDENTIFICATION OF PARTIES
21
                    13.     Plaintiff Scientific Games is a corporation organized and existing under the
22
23   laws of the State of Nevada, with its principal executive offices located at 6601 Bermuda Road, Las

24   Vegas, Nevada 89119. Scientific Games’ portfolio of businesses includes gaming machines, casino

25   management systems, technology for online gaming and sports betting, and lottery content and
26   services. Scientific Games’ stock is traded on the NASDAQ under the symbol “SGMS”.
27
28


                                                  Page 7 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 16 of 152


 1                  14.    Plaintiff Bally Gaming is an indirect wholly owned subsidiary of Scientific
 2   Games and is a corporation organized and existing under the laws of the State of Nevada, with its
 3
     principal executive offices located at 6601 Bermuda Road, Las Vegas, Nevada 89119.
 4
                    15.    Relative to other hedge funds with a recent reportable ownership interest in the
 5
     Corporation, Sylebra has an unusual capital management structure. Defendant Sylebra HK is an
 6
 7   entity organized and existing under the laws of Hong Kong, with its principal place of business at

 8   Floor 20, 28 Hennessy Road, Wan Chai, Hong Kong, K3 00000. Sylebra HK is a large advisory firm

 9   that has regulatory assets under management of $100 million or more. Sylebra HK provides
10   investment advisory services to its client, Sylebra Cayman, and is responsible for carrying out
11
     investment activities delegated to it by Sylebra Cayman under an investment advisory agreement
12
     between the parties, but does not actually own any of the assets for which it provides advice.
13
                    16.    Defendant Sylebra Cayman is an entity organized and existing under the laws
14
15   of the Cayman Islands, with its principal place of business at Intertrust Corp Services (Cayman) Ltd,

16   190 Elgin Street, George Town, Grand Cayman, Cayman Islands KY1-9005. Sylebra Cayman is the

17   parent of Sylebra HK. Sylebra Cayman has an investment management agreement with Sylebra
18   Master Fund. Sylebra Cayman also has an investment management agreement with the Sylebra
19
     Master Fund feeder funds, the Offshore Feeder and the Onshore Feeder. Sylebra Cayman has a direct
20
     contractual relationship with the Sylebra Funds, is party to the governing documents of the Sylebra
21
     Funds (offering memorandum, subscription documents and/or advisory agreements, as applicable),
22
23   and has, critically, sole authority to execute investment decisions on behalf of the Sylebra Funds. In

24   connection therewith, Sylebra Master Fund pays Sylebra Cayman a management fee. Sylebra Master
25   Fund also pays Sylebra Cayman certain eligible expenses related to investments and operations as set
26
     forth in the Sylebra Funds’ governing documents. Sylebra Cayman also receives a profit allocation
27
     from Sylebra Master Fund through its ownership of “Profit Allocation Shares” issued pursuant to the
28
     Sylebra Funds’ governing documents.

                                                 Page 8 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 17 of 152


 1                  17.    Defendant Sylebra Master Fund is an entity organized and existing under the
 2   laws of the Cayman Islands, with its principal place of business at Floor 20, 28 Hennessy Road, Wan
 3
     Chai, Hong Kong, K3 00000. Sylebra Master Fund is a hedge fund with approximately fifty
 4
     beneficial owners, 100% of whom are non-United States persons. Sylebra Master Fund directly holds
 5
     8,619,044 shares of Scientific Games common stock, a 9.34% ownership interest in Scientific Games.
 6
 7   As of the close of trading on June 13, 2019, the value of such holdings was more than $180 million.

 8   Scientific Games understands that the Defendants continue to own a substantially similar stake in the

 9   Corporation.
10                  18.    In addition, two entities invest in Sylebra Master Fund, which directly holds
11
     the Scientific Games shares. Defendant Offshore Feeder and Defendant Onshore Feeder are entities
12
     organized and existing under the laws of the Cayman Islands, with their principal place of business
13
     at Intertrust Corp Services (Cayman) Ltd, 190 Elgin Street, George Town, Grand Cayman, Cayman
14
15   Islands KY1-9005. Offshore Feeder and Onshore Feeder are “feeder funds”—which are investment

16   vehicles for their beneficial owners—in a master-feeder arrangement with Sylebra Master Fund. In

17   such a structure, individual or corporate investors invest directly in the feeder funds, which then in
18   turn invest in Sylebra Master Fund, which exists primarily as a structure for holding assets.
19
                    19.    Based on recent filings with the SEC, there have been a number of changes
20
     involving ownership and structure with respect to Sylebra HK, Sylebra Cayman and the Sylebra
21
     Funds, including: (i) changes to the ownership of Sylebra Cayman and management of Sylebra
22
23   Master Fund; (ii) the transfer of 1,333,287 shares of Scientific Games’ common stock from Sylebra

24   advisory clients to Sylebra Master Fund; (iii) Sylebra HK registering with the SEC as an investment
25   adviser; (iv) a reduction in the gross asset value of Sylebra Master Fund; (v) a significant reduction
26
     in the number of beneficial owners of Sylebra Master Fund; (vi) a reduction in the percentage of
27
     Sylebra Master Fund owned by Sylebra HK “related persons”; (vii) a significant change in the
28
     percentage of Sylebra Master Fund owned by non-U.S. persons; (viii) a shift in the location of all

                                                 Page 9 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 18 of 152


 1   Sylebra Master Fund prime brokers from London to Hong Kong; (ix) a shift in the location of all
 2   Sylebra Master Fund Custodians from London to Hong Kong; (x) a change in Sylebra Master Fund
 3
     administrators; and (xi) the filing of Part 2A of Form ADV Firm Brochure with the SEC.
 4
                                       JURISDICTION AND VENUE
 5
                     20.     This Court has original jurisdiction over this action pursuant to the Nevada
 6
     Constitution, art. 6, sec. 6.
 7
 8                   21.     Effective January 10, 2018 Scientific Games—previously a Delaware

 9   Corporation—reincorporated in Nevada. Upon the reincorporation in Nevada, the Corporation’s

10   Bylaws were amended to include a provision selecting Nevada state court as the appropriate forum
11
     for adjudication of disputes. Section 10.01 of the Bylaws states:
12
                     “[T]he Eighth Judicial District Court of Clark County, Nevada, shall
13                   be the sole and exclusive forum for any actions, suits or proceedings,
                     whether civil, administrative or investigative or that assert any claim
14                   or counterclaim (a) brought in the name or right of the Corporation or
                     on its behalf, (b) asserting a claim for breach of any fiduciary duty
15
                     owed by any director, officer, employee or agent of the Corporation to
16                   the Corporation or the Corporation’s stockholders, (c) arising or
                     asserting a claim arising pursuant to any provision of NRS Chapters
17                   78 or 92A or any provision of the Articles of Incorporation or these
                     Bylaws or (d) asserting a claim governed by the internal affairs
18                   doctrine. . . . Any person or entity purchasing or otherwise acquiring
                     any interest in shares of capital stock of the Corporation shall be
19
                     deemed to have notice of and consented to the provisions of this
20                   Section 10.01.” (Emphasis added.)

21                   22.     This duly-enacted Bylaw was approved by shareholder vote on November 27,

22   2017, and is binding on Defendants.
23
                     23.     Venue is proper pursuant to NRS 13.010 and/or NRS 13.040.
24
                     24.     This matter is properly designated as a business court matter and assigned to
25
     the Business Docket under EDCR 1.61(a) as the claims alleged herein are based on or will require
26
     decision under NRS Chapters 78-92A.
27
28


                                                 Page 10 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 19 of 152


 1                           ALLEGATIONS COMMON TO ALL CLAIMS
 2   A.     Article VIII and Bylaw Section 8.06 Empower the Corporation and the Board To
            Protect Scientific Games’ Business Operations, Which Depend on Obtaining and
 3          Maintaining Licenses and Other Regulatory Approvals.
 4
                    25.    The nature of Scientific Games’ business requires it to obtain and maintain
 5
     licenses, permits and other approvals in many of the 400+ jurisdictions worldwide in which it
 6
     operates. The gaming and lottery industries are subject to extensive and evolving regulation that
 7
 8   includes oversight of gaming-related operators, suppliers, manufacturers and distributors, as well as

 9   their significant shareholders, officers, directors and principal employees. Regulators continually

10   review many facets of gaming companies’ business and operations, including their ownership,
11   financial stability, integrity and business experience. Licensed gaming entities like Scientific Games
12
     have an ongoing obligation to provide gaming regulators with information relevant to suitability.
13
                    26.    Any failure by a gaming company like Scientific Games to receive a license,
14
     or any loss of a license that such a company holds, would be expected to have a material adverse
15
16   impact on that company’s operations, cash flow and financial condition, as well as on its shareholders

17   and other stakeholders. Accordingly, Scientific Games and its Board take very seriously the

18   Corporation’s and its shareholders’ compliance with regulatory oversight.
19                  27.    To that end, at an annual meeting of shareholders on June 7, 2007, Scientific
20
     Games presented, and its shareholders approved, Article Tenth to the Restated Certificate of
21
     Incorporation of the Corporation, which was duly adopted the same day.
22
                    According to its preamble, Article Tenth was adopted
23
24                  “[t]o enable the Corporation or any [a]ffiliate . . . to secure and
                    maintain in good standing all licenses, contracts, franchises and other
25                  regulatory approvals related to the operation of gaming and related
                    businesses now or hereafter engaged in by the Corporation or any
26                  [a]ffiliate within or without the United States of America, which
                    licenses, contracts, franchises or other approvals are conditioned upon
27
                    some or all of the holders of the Corporation’s [s]ecurities . . .
28                  possessing prescribed qualifications.”



                                                Page 11 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 20 of 152


 1                  Subsequently, at a special meeting of shareholders on November 27, 2017, Scientific
 2   Games presented and its shareholders approved the Certificate of Amended and Restated Articles of
 3
     Incorporation of Scientific Games Corporation. The Amended and Restated Articles of Incorporation
 4
     included Article VIII, which reflects the former Article Tenth.
 5
                    28.     Paragraph (A)(2) of Article VIII provides as follows:
 6
                    “If any person that holds [s]ecurities of the Corporation is determined
 7
                    to be a Disqualified Holder . . . then, if the Corporation so elects in its
 8                  sole discretion . . . the Corporation may redeem any or all such
                    [s]ecurities of the Corporation . . . at a price equal to the Redemption
 9                  Price.”
10                  29.     The term “Disqualified Holder” is defined in Paragraph (M)(2):
11
                    “[A]ny record or beneficial holder of the Corporation’s [s]ecurities:
12                  (i) who is requested or required pursuant to any [g]aming [l]aw to
                    appear before, or submit to the jurisdiction of, or file an application
13                  with, or provide information to, any [g]aming [a]uthority and either
                    refuses to do so or otherwise fails to comply with such request or
14                  requirement within a reasonable period of time, (ii) who has withdrawn
                    or requested the withdrawal of a pending application for any [g]aming
15
                    [l]icense from any [g]aming [a]uthority in anticipation of such person
16                  being denied such [g]aming [l]icense or receiving such [g]aming
                    [l]icense subject to materially burdensome or unacceptable terms or
17                  conditions, (iii) who is determined or shall have been determined by
                    any [g]aming [a]uthority not to be suitable or qualified with respect to
18                  owning or controlling [s]ecurities or securities of an [a]ffiliate of the
                    Corporation, or (iv) whose ownership or control of [s]ecurities may
19
                    result, in the judgment of the Board of Directors, in the failure of the
20                  Corporation or any of its [a]ffiliates to obtain, maintain, retain, renew
                    or qualify for a [g]aming [l]icense, or cause or otherwise result in the
21                  imposition of any materially burdensome or unacceptable terms or
                    conditions on any [g]aming [l]icense.”
22
                    30.     Under Paragraph (F) of Article VIII, the Board “shall have the power to
23
24   determine, on the basis of information known to the Board after reasonable inquiry, all questions

25   arising under [] ARTICLE VIII, including, without limitation [] whether a person is a Disqualified
26   Holder . . . . Any such determination shall be binding and conclusive on all such persons”. The
27
     Board’s ability to conduct a “reasonable inquiry” clearly depends on the cooperation of those
28
     shareholders who may be the subject of such an inquiry.


                                                  Page 12 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 21 of 152


 1                  31.     Since at least 2003, the Board has also had the express authority to make, alter
 2   or repeal the Bylaws of the Corporation. This authority was specified in Article Sixth of the Restated
 3
     Certificate of Incorporation, adopted on March 20, 2003, which provides:
 4
                    “In furtherance and not in limitation of the powers conferred by statute,
 5                  the Board of Directors is expressly authorized to make, alter or repeal
                    the Bylaws of the [C]orporation.”
 6
                    32.     Sylebra purchased most—if not all—of its interest in Scientific Games well
 7
 8   after this provision was first enacted.

 9                  33.     Pursuant to this express authority, in June 2017, the Board adopted

10   Section 8.06 of the Bylaws to further confirm the duty of a shareholder to provide basic information
11
     relevant to a suitability analysis. That section provides, “To enable the Corporation or any of its
12
     affiliates to secure, maintain in good standing and renew all licenses, contracts, franchises and other
13
     regulatory approvals related to the operation of gaming and related businesses now or hereafter
14
     engaged in by the Corporation or any of its affiliates within or without the United States of America,
15
16   the Corporation will conduct a suitability analysis of each Significant Stockholder . . . and intends to

17   require all relevant information pertaining to suitability and/or qualification, as those terms are
18   commonly understood in gaming laws applicable to the Corporation, from such Significant
19
     Stockholder in connection therewith.” (Emphasis added.)
20
                    34.     A “Significant Stockholder” is defined under Section 8.06 as any stockholder
21
     who owns five percent or more of stock in the Corporation. Sylebra is a Significant Stockholder
22
23   pursuant to this definition.

24                  35.     Section 8.06 was approved by a shareholder vote on November 27, 2017.

25
26
27
28


                                                 Page 13 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 22 of 152


 1   B.     The Pennsylvania Regulator Requires Sylebra to File for Principal Licensure and, Along
            with its Principals and Affiliates, be Subject to a Full Background Investigation and
 2          Vetting, and Sylebra Attempts to Withdraw the Application for Principal Licensure and
            Avoid the Full Background Investigation and Vetting.
 3
 4                  36.     On November 16, 2015, Sylebra HK disclosed in a filing with the SEC that the

 5   Sylebra Master Fund and other undisclosed advisory clients of Sylebra HK held 8,250,000 shares of

 6   Scientific Games common stock, at the time a 9.57% ownership interest in Scientific Games.
 7                  37.     Bally Gaming is licensed by the Pennsylvania Regulator as a manufacturer. It
 8
     is a requirement to be licensed by the Pennsylvania Regulator as a manufacturer that each “principal”
 9
     of Bally Gaming undergo a background investigation and be found suitable. Under Pennsylvania
10
     law, any individual or any entity that holds a 5% or greater indirect ownership interest in a licensed
11

12   manufacturer is considered a “principal” and must be licensed as a principal or principal entity in

13   order to hold their indirect ownership interest in the licensed manufacturer.
14                  38.     Pennsylvania law allows a principal entity who meets the Pennsylvania
15
     definition of institutional investor to file an Institutional Investor Notice of Ownership Form and
16
     Passive Investor Affirmation with the Pennsylvania Regulator instead of applying for principal
17
     licensure, which requires disclosure of detailed information including ownership information.
18
19                  39.     Seeking to avoid applying for principal licensure as would otherwise be

20   required by Pennsylvania law, on December 15, 2015, Sylebra HK filed an Institutional Investor

21   Notice of Ownership Form with the Pennsylvania Regulator.              On December 24, 2015, the
22   Pennsylvania Regulator granted Sylebra HK institutional investor status.
23
                    40.     On or about February 16, 2016, Sylebra publicly reported a 6.71% ownership
24
     interest in a company known as QIWI plc (“QIWI”). As with the investment in Scientific Games,
25
     the bulk of the shares of QIWI were held by Sylebra Master Fund (equal to a 5.06% ownership interest
26
27   in QIWI on the part of Sylebra Master Fund in its own right), with the balance of the QIWI shares

28   held by other undisclosed advisory clients of Sylebra HK.



                                                 Page 14 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 23 of 152


 1                  41.     By letter dated April 27, 2017, the Pennsylvania Regulator advised Bally
 2   Gaming and Scientific Games that it had become aware of the fact that Sylebra HK was a major
 3
     shareholder not just of Scientific Games, but also of QIWI. The Pennsylvania Regulator further
 4
     advised Bally Gaming and Scientific Games that serious derogatory information had come to its
 5
     attention regarding QIWI, including that QIWI “may have been involved in a number of alleged
 6
 7   illegal activities overseas involving terrorism and violating Russian gaming regulations”.

 8                  The Pennsylvania Regulator continued:

 9                  “Based on Sylebra[ HK]’s financial interests in Qiwi and this
                    derogatory information, [the Pennsylvania Regulator] has determined
10                  that Sylebra [HK] will need to file a Principal Entity license application
11                  with the [Pennsylvania Regulator] in order that a determination may be
                    made as to Sylebra[ HK]’s suitability to maintain its association with
12                  . . . Scientific Games Corporation.”

13                  42.     Upon receiving this letter, Scientific Games immediately sought to ensure that
14   the Pennsylvania Regulator’s demand and request were fulfilled.
15
                    43.     Scientific Games forwarded to Defendants the Pennsylvania Regulator’s April
16
     27, 2017 letter, and instructed them promptly to follow the Pennsylvania Regulator’s instructions.
17
                    44.     In that letter to Defendants, Scientific Games also explained that “[f]ailure to
18
19   comply with the [Pennsylvania Regulator’s] . . . instructions may adversely affect our licensing status

20   with the [Pennsylvania Regulator]. . . . An adverse action from or further investigation by the

21   [Pennsylvania Regulator] would, in turn, jeopardize our ability to obtain, maintain, renew or qualify
22   for a license or other regulatory approval from other gaming authorities and may expose you to
23
     liability.” Scientific Games concluded that “the Corporation reserves all rights under applicable law,
24
     including under its certificate of incorporation.”
25
                    45.     By letter dated May 4, 2017, Defendants informed Scientific Games, among
26
27   other things, that “[u]ntil this regulatory issue with the [Pennsylvania Regulator] is cleared up,

28


                                                  Page 15 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 24 of 152


 1   Sylebra [HK] has placed the stock of Qiwi and Scientific Games on its restricted list, and does not
 2   intend to trade in such stock.”
 3
                    46.     On May 15, 2017, the Pennsylvania Regulator wrote to Scientific Games that
 4
     it had “independently confirm[ed] that Sylebra [HK] has divested itself of all but” “0.88% of Qiwi’s
 5
     outstanding shares,” that the Pennsylvania Regulator “accept[s] Sylebra [HK]’s willingness to divest
 6
 7   itself of its remaining Qiwi shares,” and that “Sylebra [HK] provided all requested documentation

 8   and confirmations in response to our inquiry.” The Pennsylvania Regulator stated, however, that it

 9   “ha[d] not yet made a final determination as to whether it will be necessary for Sylebra [HK] to file
10   a Principal Entity license application at this time and, as a result, this subject matter remains under
11
     review.”
12
                    47.     During the Pennsylvania Regulator’s review, questions arose as to whether
13
     Sylebra HK should have ever been granted institutional investor status. In particular, OEC was
14
15   concerned with whether the regulatory regime Sylebra HK was subject to in Hong Kong was

16   substantially similar to the regulatory regime Sylebra HK would be subject to as a regulated

17   investment adviser or investment company in the United States.
18                  48.     As a result, by letter dated June 21, 2017, the Pennsylvania Regulator required
19
     that, on or before July 10, 2017, Sylebra HK either file a principal entity license application or a
20
     petition seeking a determination by the PGCB that the laws of Hong Kong to which Sylebra HK is
21
     subject are substantially similar to either or both the United States Investment Company Act of 1940
22
23   and/or the Investment Advisers Act of 1940.

24                  49.     Instead of applying for principal licensure or registering with the SEC as an
25   investment adviser, on July 10, 2017, Sylebra HK filed a petition with the Pennsylvania Regulator
26
     seeking a ruling from the PGCB that the regulation of Sylebra HK pursuant to relevant Hong Kong
27
     law is substantially similar to regulation under either or both of the United States Investment
28
     Company Act of 1940 and/or the Investment Advisers Act of 1940. Sylebra HK also requested a

                                                 Page 16 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 25 of 152


 1   ruling from the PGCB that it was “properly granted” institutional investor “status” on December 24,
 2   2015, that it had met its burden of establishing that it “properly” holds institutional investor status
 3
     under Pennsylvania law, and confirmation that, as an institutional investor, Sylebra HK is not
 4
     required to apply for principal licensure.
 5
                    50.     Because Bally Gaming disagreed with the positions advanced by Sylebra HK
 6
 7   in the petition and because, ultimately, resolution of the Sylebra HK petition had a direct impact on

 8   Bally Gaming’s license, on August 14, 2017, Bally Gaming moved to intervene in connection with

 9   the Sylebra petition. In response to the Bally Gaming intervention application, OEC opined that
10   Bally Gaming is “a necessary party to these proceedings” and OEC took the position that developing
11
     a comprehensive evidentiary record was a necessity and that the materials submitted by Bally Gaming
12
     in connection with the intervention application would provide additional insight and assist the PGCB
13
     in determining the issues advance by Sylebra HK in the petition.
14
15                  51.      Beginning with a pre-hearing conference on December 7, 2017, the parties

16   subsequently engaged in a lengthy and extensive hearing process, which included the submission of

17   competing expert reports, numerous exhibits and documents and hearing briefs. As part of this
18   process, OEC concluded that Sylebra HK was not regulated under applicable Hong Kong law
19
     substantially similar to how it would be regulated by the SEC under the Investment Company Act of
20
     1940 and/or the Investment Advisers Act of 1940. OEC also concluded that Sylebra HK had failed
21
     to meet its burden of establishing that it was properly determined to hold institutional investor status
22
23   under Pennsylvania law or that it was properly granted institutional investor status on December 24,

24   2015, and that Sylebra HK and its affiliates and principals should be required to apply for principal
25   licensure and be subject to a full background investigation and vetting.
26
                    52.     On November 9, 2018, the PGCB notified the parties that it would rule on the
27
     Sylebra HK petition at its November 28, 2018 meeting. That date was subsequently adjourned to
28
     December 19, 2018, as a result of efforts to resolve the matter that were ultimately unsuccessful.

                                                  Page 17 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 26 of 152


 1                  53.    On December 13, 2018, less than one week before the PGCB’s December 19,
 2   2018 hearing, and after forcing the parties to engage in an 18-month hearing process, without any
 3
     prior consultation, discussion or notice, Sylebra HK advised the PGCB that it was withdrawing the
 4
     Sylebra petition. Sylebra HK also advised the PGCB that, on December 11, 2018, it had filed
 5
     principal entity license applications for Sylebra HK and Sylebra Cayman.
 6
 7                  54.    Then, in yet another reversal, on May 9, 2019, and without notice to Bally

 8   Gaming, Sylebra HK filed another petition with the Pennsylvania Regulator seeking to withdrawal

 9   the applications for principal licensure, purportedly on the basis that, on April 6, 2019, it was
10   approved by the SEC as a registered investment adviser in accordance with the Investment Advisers
11
     Act of 1940. In connection therewith, Sylebra HK filed an Amended Institutional Investor Notice of
12
     Ownership Form with the Pennsylvania Regulator seeking a waiver of the principal licensure
13
     requirement.
14
15                  55.    On May 16, 2019, Bally Gaming requested a ruling from the Pennsylvania

16   Regulator that it had a right to be heard in connection with the Sylebra HK withdrawal petition based

17   upon PGCB’s prior intervention ruling. On May 22, 2019, the Pennsylvania Regulator issued an
18   Order confirming that, because of the related nature of the matters, Bally Gaming is deemed an
19
     intervener with full party status in connection with the Sylebra withdrawal petition and proceedings
20
     concerning the withdrawal application—which Bally Gaming believes is inappropriate—are
21
     continuing.
22
23                  56.    After causing the parties to engage in an 18-month hearing process seeking to

24   avoid applying for principal licensure, the Sylebra HK withdrawal petition is yet another effort by
25   Sylebra to circumvent the principal licensure requirement in Pennsylvania and avoid the full
26
     background investigation and vetting recommended by OEC. As a result, two years after the
27
     Pennsylvania Regulator first raised the issue of determining Sylebra HK’s suitability to maintain its
28
     association with Scientific Games, Plaintiffs find themselves in another hearing process while, at the

                                                Page 18 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 27 of 152


 1   same time, Sylebra still refuses to provide the information necessary to allow Scientific Games to
 2   conduct a suitability analysis pursuant to Section 8.06 of the Bylaws.
 3
     C.      The Ontario, Ohio, Virgin Islands, Mississippi, Malta and Indiana Regulators also
 4           Express Interest in Defendants and Require Certain Disclosures from Defendants.

 5                  57.     The Ontario Regulator, the Ohio Regulator, the Virgin Islands Regulator, the

 6   Mississippi Regulator, the Malta Regulator and the Indiana Regulator have all required submissions
 7   from Defendants related to qualification, suitability and licensing. Of those regulators, the Ontario,
 8
     Virgin Islands and Malta regulators maintain ongoing investigations into the qualification and
 9
     suitability of Defendants to own Scientific Games stock.
10
                    58.     For example, on May 3, 2017, the Ontario Regulator issued a written demand
11

12   to Scientific Games that Defendants submit to it an Enterprise Disclosure Form and Personal

13   Disclosure Form with supporting documentation by May 19, 2017.
14                  59.     Scientific Games immediately notified Defendants of this letter, instructing
15
     them:
16
                    (i)     “on or before May 19, 2017, [to] file an [Enterprise Disclosure Form] and
17                          supporting documents with the [Ontario Regulator];
18                  (ii)    on or before May 19, 2017, [to] file [Personal Disclosure Forms] . . . for
                            all ‘Key Individuals’ identified by Sylebra [HK] in the [Enterprise
19                          Disclosure Form]; and
20
                    (iii)   on or before May 19, 2017, [to] file a separate [Enterprise Disclosure
21                          Form] for any corporation or trust identified [by] Sylebra [HK] in the
                            [Enterprise Disclosure Form].”
22
23
24
25
26
27
28


                                                  Page 19 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 28 of 152


 1                 60.        Scientific Games emphasized to Defendants that any failure to comply with
 2   the Ontario Regulator’s demands “may adversely affect our licensing status with the [Ontario
 3
     Regulator]”, and that
 4
                             “[any] adverse action taken by the [Ontario Regulator] would,
 5                           in turn, jeopardize [Scientific Games’] ability to obtain,
                             maintain, renew or qualify for a license or other regulatory
 6                           approval from other gaming authorities and may expose you to
                             liability. As a result, the Corporation reserves all rights under
 7
                             applicable law, including under its certificate of incorporation.”
 8
                   61.       Scientific Games also explained to Defendants:
 9
                             “We and our industries (gaming and lottery) are subject to strict
10                           government regulation and we have a continuing duty to
                             maintain suitability and eligibility in accordance with the
11
                             gaming laws of the jurisdictions where we hold a license, as
12                           well as a continuing duty to provide full cooperation with the
                             regulatory bodies which license and regulate us. For these
13                           reasons, it is critical that Sylebra [HK] comply with the
                             requirements and requests of both the [Pennsylvania Regulator]
14                           and the [Ontario Regulator].”
15                 62.       On June 14, 2017, after twice informing Scientific Games that Sylebra HK’s
16
     submissions were deficient, the Ontario Regulator informed Scientific Games that Sylebra HK had
17
     finally completed the required disclosure submission and that the Ontario Regulator had commenced
18
     its formal investigation concerning the submission, which is ongoing.
19
20                 63.       On June 22, 2017, the Virgin Islands Regulator notified Scientific Games as

21   follows:

22                           “Upon review of the compiled correspondence, Sylebra HK
                             Company Limited and its affiliate, Sylebra Capital Management
23
                             (collectively ‘Sylebra’) is required to file a license application with
24                           the Virgin Islands Casino Control Commission, which would be
                             investigated by the Department of Justice's Division of Gaming
25                           Enforcement, into Sylebra's suitability to maintain its association
                             with Bally Gaming, Inc., and its public traded holding company
26                           qualifier, Scientific Games Corporation.”
27
                   64.       On July 27, 2017, the Virgin Islands Regulator notified Scientific Games,
28
     through counsel, that Sylebra HK “shall be required to be qualified in accordance with 32 V.I.C. §


                                                   Page 20 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 29 of 152


 1   444 of the Act and Commission Regulations, in particular, but not limited to 32 V.I. R and
 2   Regulations § 444-1.17(a)(1)(iii) and (iv).”
 3
                    65.    The Virgin Islands Regulator further notified Scientific Games that
 4
     Sylebra HK was instructed to:
 5
                           1.      “Submit a Casino Servicing Entity Gaming Related License
 6                                 Application on or before August 27, 2017[;]
 7
                           2.      Submit a Multi-Jurisdictional Personal History Disclosure form
 8                                 for each Key individual on or before August 27, 2017[; and]

 9                         3.      These documents must be returned to the Commission within 30
                                   days of receipt of this notice with the required license fees. This
10                                 initial submission requirement is without prejudice to any other
11                                 information or documentation that may be deemed necessary as
                                   part of the suitability investigation referenced below.”
12
13                  66.    On May 11, 2018, the Malta Gaming Authority contacted the Corporation’s

14   wholly owned subsidiary, NYX Digital Gaming Limited, about “concerns [that] relate to Sylebra
15   Capital Management Limited / Sylebra HK Company Limited” and requested documentation on
16
     “Sylebra HK Company Limited’s complete [c]orporate [s]tructure (showing both any holding
17
     companies up to any major investors/UBOs, as well as any companies for whom Sylebra is an
18
     investor).” Further, the Malta Gaming authority requested “relevant [f]ounding [d]ocuments and
19
20   [p]ersonal [d]ue [d]iligence documents to support” its first request. The Maltese review is still

21   pending.

22                  67.    Although Sylebra has made limited submissions to each of the regulators in
23
     response to their requests, Sylebra has continued to evade making disclosures concerning its
24
     beneficial owners. With respect to the Ontario and Virgin Islands investigations specifically, Sylebra
25
     has sought institutional investor qualification waivers—despite the fact that the laws of both
26
     jurisdictions do not allow such a waiver of the submission requirement—to avoid making the required
27
28   disclosures. Upon information and belief, Sylebra has not provided information regarding the

     beneficial owners of Sylebra Master Fund, which directly holds Scientific Games stock, or the
                                                    Page 21 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 30 of 152


 1   identity of the investors in the Sylebra Master Fund feeder funds—Offshore Feeder and Onshore
 2   Feeder—to any of the jurisdictions.
 3
                   68.     Sylebra has also refused to share any of the information it has provided to the
 4
     regulators with Scientific Games, despite the fact that any such submission could have a negative
 5
     effect on Plaintiffs’ licensing and good standing, especially if any submission was deficient, non-
 6
 7   compliant or otherwise resulted in any form of disqualification determination by the applicable

 8   regulator.

 9
     D.     Other Regulators Request Information and Updates from Scientific Games Regarding
10          Defendants.
11                 69.     In addition to the regulatory inquiries noted above, the Indiana Regulator, the
12
     New Jersey Regulator, the Connecticut Regulator, the Seneca Regulator, the Illinois Regulator, the
13
     Puerto Rico Regulator, the West Virginia Regulator, the Massachusetts Regulator, the Michigan
14
     Regulator and the Colorado Regulator have notified Scientific Games of their investigations into
15
16   Sylebra or requested information about Sylebra from Scientific Games.

17                 70.     The Indiana Regulator, the New Jersey Regulator, the Alberta Regulator, the

18   Maryland Regulator, the Mississippi Regulator, the Louisiana Regulator, the Washington State
19   Regulator, the California Regulator, the Oregon Regulator, the Nova Scotia Regulator, the Alderney
20
     Regulator, Michigan Regulator, the United Kingdom Regulator and the Massachusetts Regulator
21
     have also requested that Scientific Games continue to update them about Sylebra, especially
22
     concerning any developments in the proceedings before the Pennsylvania Regulator.
23
24                 71.     For example, on May 4, 2017, the Indiana Regulator wrote to Scientific Games

25   that
26                 “[t]here are allegations that a significant owner of Sci[entific] Games’
                   outstanding stock . . . , Sylebra HK . . . , also owns stock issued by
27
                   QIWI . . . . There are further allegations that QIWI may have been
28                 involved in illegal activities and may have violated Russian gaming
                   regulations.”


                                                Page 22 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 31 of 152


 1                  The Indiana Regulator, the letter continued,

 2                  “was established to ensure the public’s trust and confidence through
                    strict regulation of persons involved in gaming in Indiana. The
 3
                    [Indiana Regulator] must uphold the integrity of gaming by ensuring
 4                  that licensees are not affiliated with persons who do not meet the high
                    standards for suitability.”
 5
                    72.     As a result, “[i]n light of the serious allegations made concerning Sylebra [HK]
 6
     and QIWI”, the Indiana Regulator
 7
 8                  “require[d] Sci[entific] Games to provide the [Indiana Regulator] with
                    specific information regarding any internal investigation Sci[entific]
 9                  Games is conducting, including who is leading the investigation and
                    any outside resources that are being utilized, a timeline for the
10                  investigation, and regular updates regarding the two aforementioned
                    entities.”
11

12                  73.     Finally, the Indiana Regulator explained that, “[u]pon review of additional

13   information, [it] may take further action”, and that it “will also be monitoring the findings and actions

14   of the [Pennsylvania Regulator] and other gaming regulatory bodies.”
15                  74.     On that same day, May 4, 2017, the New Jersey Regulator also wrote to
16
     Scientific Games concerning Defendants’ investments in Scientific Games and QIWI, and requested
17
     certain information from the Corporation.
18
                    75.     On May 16, 2017, the Nova Scotia Regulator similarly requested that it “be
19
20   updated regularly on the outcome of any further investigations [concerning Defendants’ holdings of

21   the Corporation’s stock] in order to satisfy itself that there are no issues that would affect the

22   continued eligibility of Scientific Games Corporation to remain a registered supplier under the Nova
23
     Scotia Gaming Control Act or that would otherwise adversely impact its current registration.”
24
                    76.     Many of the regulators also continue to monitor the Pennsylvania hearing and
25
     investigation through direct contact with the Pennsylvania Regulator.
26
                    77.     In connection with almost all of the investigations, requests for information
27
28   and requests for updates noted above, the regulators have asked for information from Plaintiffs

     regarding any suitability analysis Plaintiffs have conducted in connection with Defendants, which
                                                  Page 23 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 32 of 152


 1   Plaintiffs have been unable to perform given Sylebra’s continued refusal to provide the necessary
 2   information.
 3
     E.      Defendants Thwart Scientific Games’ Ability to Conduct its Own Suitability Analysis
 4           and to Obtain Critical Information that Regulators have Requested from Scientific
             Games.
 5
                     78.     Given the strict regulatory regime in which Scientific Games operates, the fact
 6
     that Defendants own nearly 10% of Scientific Games’ stock, the fact that Defendants are not well-
 7
 8   known, U.S.-based institutional investors and have an unusual capital management structure, the

 9   disclosures about Defendants’ holdings in another entity associated with potential money-laundering

10   and terrorism, the regulatory inquiries that have been directed to Scientific Games concerning
11
     Sylebra, and the fact that Scientific Games’ ability to obtain or maintain licensure is at risk as a result
12
     of Defendants’ holdings, Scientific Games has repeatedly tried to conduct its own due diligence so
13
     as to understand the nature of Defendants’ business, ownership and holdings—consistent with the
14
     Bylaws and the Charter—and to be in a position to make any required disclosures to regulators.
15
16                   79.     Accordingly, and consistent with the inquiries of regulators around the world,

17   Scientific Games has taken steps over the previous years to try to gather information from Defendants
18   sufficient to determine whether Sylebra is a Disqualified Holder such that its continued ownership
19
     stake in Scientific Games creates risk to the Corporation’s core regulated gaming business.
20
                     80.     In a letter dated May 15, 2017, Scientific Games first requested from Sylebra
21
     lists of: Sylebra’s limited partner investors, the identity of Sylebra’s general partner, Sylebra’s
22
23   affiliates, jurisdictions in which Sylebra is regulated, and companies in which Sylebra is an investor.

24   Scientific Games explained that this information was “necessary due diligence” for a company “as

25   heavily regulated as Scientific Games.”
26                   81.     On June 2, 2017, Scientific Games continued to request the necessary
27
     information, and indicated that it was willing to enter into a non-disclosure or confidentiality
28


                                                   Page 24 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 33 of 152


 1   agreement with Sylebra in order to receive a list of its investors. Scientific Games also reiterated its
 2   requests for information on Sylebra’s affiliates and the jurisdictions in which Sylebra is regulated.
 3
                    82.     In a letter dated June 17, 2017, Scientific Games reiterated that Sylebra had
 4
     not yet provided information sufficient to allow Scientific Games to “satisfy its qualification and
 5
     suitability analysis.” The Corporation again requested information regarding Sylebra’s investors and
 6
 7   affiliates, “in accordance with . . . the By-laws of the Company, as amended, as part of our continuing

 8   qualification and suitability analysis with respect to Sylebra.”

 9                  83.     On June 28, 2017, after Sylebra had repeatedly refused to even tell Scientific
10   Games who its investors were, Scientific Games offered to instead agree that Sylebra could disclose
11
     its investor, affiliate, and other ownership information to OEC for the regulator’s “review and
12
     investigation and any suitability/qualification process conducted in connection therewith.” While
13
     Sylebra suggested that it was going to provide the Pennsylvania Regulator with information about its
14
15   investors, this turned out to be yet another procedural game. As it turned out, Sylebra was only

16   willing to provide the Pennsylvania Regulator with information concerning certain of its entities and,

17   most importantly, had no intention of providing any information to the Pennsylvania Regulator about
18   the investors in Sylebra Master Fund—the entity that actually holds Scientific Games’ shares—or
19
     the investors in the Sylebra Master Fund feeder funds, Offshore Feeder and Onshore Feeder. That is
20
     the most critical information necessary for a suitability analysis, and to date there is no evidence that
21
     any of that information has been provided to a single regulator anywhere in the world.
22
23                  84.     Rather than provide the pertinent information to the Pennsylvania Regulator,

24   Sylebra instead went forward with the lengthy hearing process detailed above, including the present
25   petition to the Pennsylvania Regulator to withdrawal the principal licensure applications Sylebra
26
     eventually made and avoid the full background investigation and vetting recommended by OEC.
27
     What makes the withdrawal petition particularly frustrating and circumspect is that it is based upon
28
     Sylebra HK registering with the SEC as an investment adviser, a step Sylebra HK could have taken

                                                  Page 25 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 34 of 152


 1   at any time during the 18-month hearing process wherein Sylebra HK argued that it was regulated in
 2   Hong Kong substantially similar to how it would be regulated by the SEC as a registered investment
 3
     adviser. Instead, Sylebra HK avoided a PGCB ruling on the issue, withdrew its prior petition on the
 4
     eve of a ruling by PGCB, and subsequently pursued registration with the SEC as an investment
 5
     adviser solely to relitigate the principal licensure issue and avoid disclosing information about its
 6
 7   ownership.

 8                  85.    In April 2019, Scientific Games also became aware of what appeared to be

 9   potentially significant changes in Sylebra’s holdings, which may have an impact on the ownership of
10   Scientific Games’ shares, including: (i) changes to the ownership of Sylebra Cayman and
11
     management of Sylebra Master Fund; (ii) the transfer of 1,333,287 shares of Scientific Games’
12
     common stock from Sylebra advisory clients to Sylebra Master Fund; (iii) Sylebra HK registering
13
     with the SEC as an investment adviser; (iv) a reduction in the gross asset value of Sylebra Master
14
15   Fund; (v) a significant reduction in the number of beneficial owners of Sylebra Master Fund;

16   (vi) a reduction in the percentage of Master Fund owned by Sylebra HK “related persons”;

17   (vii) a significant change in the percentage of Sylebra Master Fund owned by non-U.S. persons;
18   (viii) a shift in the location of all Sylebra Master Fund prime brokers from London to Hong Kong;
19
     (ix) a shift in the location of all Sylebra Master Fund Custodians from London to Hong Kong;
20
     (x) a change in Sylebra Master Fund administrators; and (xi) the filing of Part 2A of Form ADV Firm
21
     Brochure with the SEC.
22
23                  86.    As a direct result of Sylebra’s latest attempts to avoid providing the promised

24   information about its investors to the Pennsylvania Regulator and the apparent changes to Sylebra’s
25   ownership and structure, combined with all the ongoing investigations described above, in a letter
26
     dated May 13, 2019, Scientific Games once again requested that Sylebra disclose information
27
     necessary to conduct a suitability analysis. Scientific Games requested from Sylebra: a list of
28
     investors in each Sylebra Fund; a list of investors whose ownership in any Sylebra Fund has changed

                                                Page 26 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 35 of 152


 1   since January 1, 2016; documents from any gaming authority concerning Sylebra’s suitability to have
 2   any ownership interest in a regulated gaming company; confirmation that Sylebra has complied with
 3
     the orders of any gaming authority; confirmation that Sylebra has not withdrawn any applications for
 4
     a gaming license on the belief that such application would be denied or subject to burdensome or
 5
     unacceptable conditions; and documents sufficient to show that Sylebra has undertaken steps to
 6
 7   ensure compliance with anti-money laundering rules and regulations, as well as the FCPA and OFAC

 8   regulations.

 9                  87.     Sylebra responded to this letter on June 13, 2019. In its response, Sylebra did
10   not provide any material new information.        Instead, Sylebra argued that such information is
11
     unnecessary, inappropriate or has already been provided in sufficient form and to a sufficient extent
12
     to the relevant regulators. None of this is true. As but one example, Sylebra claimed in its June 13
13
     letter that it had already provided the necessary and relevant information concerning its investors to
14
15   the Pennsylvania Regulator years ago. However, as alleged above and as Sylebra full well knows,

16   any such information did not include any details concerning the investors in critical Sylebra entities:

17   Sylebra Master Fund, which is the entity that actually holds the Scientific Games shares, or Offshore
18   Feeder and Onshore Feeder, the entities through which investors invest in Sylebra Master Fund.1
19
                    88.     At this point, Defendants have now spent two years refusing to provide
20
     Scientific Games with the information it has duly and appropriately requested, and Defendants were
21
     obligated to provide, under Article VIII and Section 8.06. All the while, Plaintiffs have been dealing
22
23   with ongoing investigations into exactly who and what Sylebra is, any one of which could have a

24   negative impact on the Plaintiffs and their shareholders. As a result of Defendant’s obstruction and
25   refusals, the Corporation has not even been able to determine who has actually invested in Sylebra
26
27   1
       Even if Defendants had provided pertinent information to the Pennsylvania Regulator in 2017,
28   there have been significant changes to the beneficial owners of the Sylebra Funds since that time
     that would alone justify additional scrutiny, especially given the lack of transparency with which
     these changes were effectuated.
                                                 Page 27 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 36 of 152


 1   and whether any of those individuals or entities are affiliated with illegal or otherwise unsuitable
 2   activity.
 3
                     89.       This black-box approach continues to present risk to the Corporation’s
 4
     regulatory status around the world, particularly given the previous disclosures of Sylebra’s
 5
     association with an entity allegedly engaged in supporting terrorism and money-laundering.
 6
 7                   90.       By failing to permit Scientific Games to conduct a suitability analysis,

 8   Defendants have breached the explicit provisions of Article VIII and Section 8.06. Without relief

 9   from this Court, it is clear Sylebra will continue to obstruct the Corporation from conducting its
10   suitability analysis, an essential process that protects the Corporation’s economic interests in the
11
     highly regulated gaming industry. Indeed, many regulators have directed their initial demands of
12
     Defendants to Scientific Games, rather than to Defendants themselves. Any revocation or other
13
     adverse action with respect to Plaintiffs’ licenses or regulatory approvals would impose untold harm
14
15   on them by making it difficult or even impossible for Plaintiffs to operate their business.

16                   91.       It is time for Sylebra to be held to its obligations as a Significant Shareholder.

17   Scientific Games is entitled to a declaration that it is entitled to obtain from Defendants information
18   necessary to conduct its suitability analysis and Sylebra has breached Section 8.06 of the Bylaws and
19
     Article VIII of the Charter, as well as the duty of good faith and fair dealing, and an order requiring
20
     Sylebra to provide the information necessary for Scientific Games to conduct its suitability analysis.
21
                     92.       Because Defendants’ actions necessitated the present suit, they are also liable
22
23   to Scientific Games for the Corporation’s costs and attorneys’ fees on pursuing this Action, pursuant

24   to Paragraph (H) of Article VIII.
25                                                    COUNT I
26                                              (Declaratory Relief)
27
                     93.       Plaintiffs repeat and reallege the allegations of paragraphs 1 through 92 as if
28
     fully set forth herein.


                                                    Page 28 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 37 of 152


 1                  94.       This Court has the authority to issue declaratory relief pursuant to NRS 30.030.
 2                  95.       There exists a justiciable controversy between Plaintiffs and Defendants
 3
     because the parties’ rights and obligations under Article VIII of the Charter and Section 8.06 of the
 4
     Bylaws are in dispute.
 5
                    96.       Article VIII is a valid and duly adopted provision of Scientific Games’ Charter,
 6
 7   the terms of which are binding on the Corporation and its shareholders, including Defendants.

 8                  97.       Section 8.06 is a valid and duly adopted material term of the Corporation’s

 9   Bylaws that gives the Corporation the power, inter alia, to conduct a suitability analysis of Significant
10   Shareholders, as defined in that same section.
11
                    98.       Section 8.06 states that the Corporation will require Significant Shareholders
12
     to provide all relevant information necessary to conduct the Suitability Analysis.
13
                    99.       Section 8.06 was adopted with the fundamental purpose of allowing the
14
15   Corporation to effectuate its obligations and rights under Article VIII of the Charter, both valid

16   contractual provisions binding on the Defendants.

17                  100.      Plaintiffs have a legally protectible interest in enforcing their rights under
18   Article VIII of the Charter and Section 8.06 of the Bylaws.
19
                    101.      The parties’ interests are adverse with respect to this justiciable controversy
20
     and the dispute is ripe for determination.
21
                    102.      Plaintiffs desire a judicial determination as to the parties’ rights and
22
23   obligations under the Bylaws and Charter, and a declaration that Plaintiffs are entitled to obtain from

24   Defendants information necessary to conduct their suitability analysis.
25                  103.      A judicial determination is necessary in order for Plaintiffs to confirm their
26
     rights and obligations under Article VIII of the Charter and Section 8.06 of the Bylaws. Plaintiffs’
27
     relationship with Defendants is ongoing, and a judicial determination would inform the parties’ future
28
     conduct.

                                                   Page 29 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 38 of 152


 1                                                   COUNT II
 2                                              (Breach of Contract)
 3                   104.      Plaintiffs repeat and reallege the allegations of paragraphs 1 through 92 as if
 4
     fully set forth herein.
 5
                     105.      Article VIII is a valid and duly adopted provision of Scientific Games’ Charter,
 6
     the terms of which are binding on the Corporation and its shareholders, including Defendants.
 7
 8                   106.      Section 8.06 is a valid and duly adopted material term of the Corporation’s

 9   Bylaws that gives the Corporation the power, inter alia, to conduct a suitability analysis of Significant

10   Shareholders, as defined in that same section.
11                   107.      Section 8.06 states that the Corporation will require Significant Shareholders
12
     to provide all relevant information necessary to conduct the Suitability Analysis.
13
                     108.      Section 8.06 was adopted with the fundamental purpose of allowing the
14
     Corporation to effectuate its obligations and rights under Article VIII of the Charter, both valid
15
16   contractual provisions binding on the Defendants.

17                   109.      Pursuant to 8.06, the Corporation requested information from Defendants

18   relevant to a suitability determination on several separate occasions, most recently on May 13, 2019.
19   Defendants’ failure to comply with these requests constituted material breaches of Article VIII and
20
     Section 8.06. Defendants’ breaches precluded the Corporation from protecting itself from the
21
     regulatory risk it may face as a result of Defendants’ misconduct, thereby causing damage to the
22
     Corporation.
23
24                   110.      Scientific Games has fulfilled and continues to fulfill its obligations under the

25   Bylaws.
26                   111.      Unless Defendants are required to provide to Plaintiffs the necessary
27
     information required by Section 8.06 of the Bylaws and Article VIII of the Charter, Plaintiffs will
28
     continue to be immediately and irreparably harmed by placing their licenses and regulatory approvals


                                                    Page 30 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 39 of 152


 1   necessary to operate their business in jeopardy. Neither Defendants nor the public will be harmed if
 2   the requested relief is granted since the order sought would merely require Defendants to comply
 3
     with their existing obligations.
 4
                     112.      Granting the requested relief is also in the public interest because the public
 5
     has an overriding interest in maintaining the integrity of the casino and casino service industry
 6
 7   licensing process, and ensuring that licensees and their owners are fully and completely vetted in

 8   accordance with the governing statutes and regulations.

 9                   113.      As a direct and proximate result of Defendants’ breaches of Scientific Games’
10   Charter and Bylaws, Plaintiffs have been damaged in an amount greater than $15,000. These
11
     damages include special damages in the form of attorney’s fees, investigative costs and other
12
     expenses related to Defendants’ breaches.
13
                     114.      Plaintiffs have been forced to hire an attorney to prosecute this action and
14
15   therefore seeks recovery of their attorney's fees and court costs.

16                                                  COUNT III

17                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)
18                   115.      Plaintiffs repeat and reallege the allegations of paragraphs 1 through 92 as if
19   fully set forth herein.
20
                     116.      Defendants owed Plaintiffs a duty of good faith and fair dealing in connection
21
     with Scientific Games’ Charter and Bylaws, as entered and subsequently modified. Defendants owed
22
     a duty to make good faith efforts to comply with these contracts and to not make representations or
23
24   to take actions that would deprive Scientific Games of the benefits of these contracts.

25                   117.      Defendants’ conduct breached its covenant of good faith and fair dealing.
26   Defendants continued to invest in Scientific Games while failing to comply with the Charter and
27
     Bylaws so that Scientific Games would be unable to perform its independent suitability analysis and
28


                                                    Page 31 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 40 of 152


 1   comply with requests by regulatory agencies. Defendants engaged in such conduct despite knowingly
 2   investing in a company in a highly regulated industry.
 3
                    118.    This conduct has deprived Plaintiffs of the benefits of their agreements with
 4
     the Defendants.
 5
                    119.    Unless Defendants are required to provide to Plaintiffs the necessary
 6
 7   information required by Section 8.06 of the Bylaws and Article VIII of the Charter, Plaintiffs will

 8   continue to be immediately and irreparably harmed by placing their licenses and regulatory approvals

 9   necessary to operate their business in jeopardy. Neither Defendants nor the public will be harmed if
10   the requested relief is granted since the order sought would merely require Defendants to comply
11
     with their existing obligations.
12
                    120.    Granting the requested relief is also in the public interest because the public
13
     has an overriding interest in maintaining the integrity of the casino and casino service industry
14
15   licensing process, and ensuring that licensees and their owners are fully and completely vetted in

16   accordance with the governing statutes and regulations.

17                  121.    As a direct and proximate result of Defendants’ breach of the covenant of good
18   faith and fair dealing, Plaintiffs have been damaged in an amount greater than $15,000. These
19
     damages include special damages in the form of attorney’s fees, investigative costs and other
20
     expenses related to Defendants’ breaches.
21
                    122.    Plaintiffs have been forced to hire an attorney to prosecute this action and
22
23   therefore seeks recovery of their attorney's fees and court costs.

24
25
26
27
28


                                                 Page 32 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 41 of 152


 1                                          PRAYER FOR RELIEF
 2                  WHEREFORE, Plaintiffs demand judgment and relief against Defendants as
 3   follows:
 4
                      a.    The Court determine that the unlawful conduct alleged herein, including, but
 5
      not limited to, the Defendants’ failure to comply with Section 8.06 and Article VIII constituted a
 6
      breach of contract under the laws of the State of Nevada;
 7
 8                    b.    The Court determine that the unlawful conduct alleged herein, including, but

 9    not limited to, the Defendants’ failure to comply with Section 8.06 and Article VIII constituted a

10    breach of the implied covenant of good faith and fair dealing under the laws of the State of
11
      Nevada;
12
                      c.    The Court declare that Plaintiffs are entitled to obtain from Defendants the
13
      information requested in connection with the suitability analysis to be performed pursuant to
14
      Section 8.06 and Article VIII;
15
16                    d.    The Court require that Defendants comply with Section 8.06, Article VIII

17    and the duty of good faith and fair dealing, and provide Plaintiffs with the requested information
18    to enable Plaintiffs to conduct their suitability analysis;
19
                      e.    Defendants be ordered to indemnify Plaintiffs for any and all direct and
20
      indirect costs, including attorneys’ fees, incurred by Plaintiffs or any of their affiliates as a result of
21
      Defendants’ failure to comply with Section 8.06 and Article VIII, including costs and legal fees
22
23    incurred by Plaintiffs in connection with the present suit; and

24
25
26
27
28


                                                  Page 33 of 34
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 42 of 152


 1                f.   Granting Plaintiffs such other and further relief as the Court deems just and
 2    proper.
 3
                                                    Respectfully submitted,
 4                                                  CAMPBELL & WILLIAMS

 5
     DATED:     June 14, 2019                By:     /s/ Philip R. Erwin
 6                                                  J. COLBY WILLIAMS, ESQ. (5549)
                                                    jcw@cwlawlv.com
 7
                                                    PHILIP R. ERWIN, ESQ. (11563)
 8                                                  pre@cwlawlv.com
                                                    700 South Seventh Street
 9                                                  Las Vegas, Nevada 89101
                                                    Telephone: (702) 382-5222
10                                                  Facsimile: (702) 382-0540
11
                                                    CRAVATH, SWAINE & MOORE, LLP
12                                                  KEVIN J. ORSINI, ESQ. (pro hac vice
                                                    forthcoming)
13                                                  korsini@cravath.com
                                                    CHRISTINA N. BARREIRO, ESQ. (pro hac
14                                                  vice forthcoming)
15                                                  cbarreiro@cravath.com
                                                    825 Eighth Avenue
16                                                  New York, New York, 10019
                                                    Telephone: (212) 474-1000
17                                                  Facsimile: (212) 474-3700
18                                                  DUANE MORRIS LLP
19                                                  HERSH KOZLOV, ESQ. (pro hac vice
                                                    forthcoming)
20                                                  hkozlov@duanemorris.com
                                                    GILBERT L. BROOKS, ESQ. (pro hac vice
21                                                  forthcoming)
                                                    gbrooks@duanemorris.com
22
                                                    1940 Route 70 East, Suite 100
23                                                  Cherry Hill, New Jersey 08003-2171
                                                    Telephone: (856) 874-4200
24                                                  Facsimile: (856) 424-4446

25                                                  Attorneys for Plaintiffs

26
27
28


                                           Page 34 of 34
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 43 of 152




              EXHIBIT A
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 44 of 152



                          AMENDED AND RESTATED BYLAWS
                                        OF
                          SCIENTIFIC GAMES CORPORATION

                                         ARTICLE I
                                    Offices, Corporate Seal

        Section 1.01 Offices. Scientific Games Corporation (the “Corporation”) shall have a
registered office, a principal office and such other offices as the board of directors of the
Corporation (the “Board of Directors”) may determine.

       Section 1.02 Corporate Seal. There shall be no corporate seal.

                                        ARTICLE II
                                   Meetings of Stockholders

        Section 2.01 Place and Time of Meetings. Meetings of the stockholders may be held
at such place, on such date and at such time as may be designated by the Board of Directors.

        Section 2.02 Annual Meetings. The annual meeting of the stockholders of the
Corporation shall be held at such place, on such date and at such time as designated by the Board
of Directors. The purpose of this meeting shall be for the election of directors and for the
transaction of such other business as may properly come before the meeting. Except as
otherwise restricted by the articles of incorporation of the Corporation (as amended or amended
and restated from time to time, the “Articles of Incorporation”) or applicable law, the Board of
Directors may postpone, reschedule or cancel any annual meeting of stockholders.

        Section 2.03 Special Meetings. Special meetings of the stockholders for any purpose or
purposes shall be called by the Secretary at the written request of a majority of the total number
of directors, by the Chairman of the Board, by the President or by the stockholders owning a
majority of the shares outstanding and entitled to vote. Such request shall state the purpose or
purposes of the proposed meeting. Business transacted at any special meeting shall be limited to
the purposes stated in the notice. Except as otherwise restricted by the Articles of Incorporation
or applicable law, the Board of Directors may postpone, reschedule or cancel any special
meeting of stockholders.

        Section 2.04 Quorum; Adjourned Meetings. The holders of a majority of the shares
outstanding and entitled to vote present in person or by proxy (regardless of whether the proxy
has authority to vote on all matters) shall constitute a quorum for the transaction of business at
any annual or special meeting. If a quorum is not present at a meeting, those present shall
adjourn to such day as they shall agree upon by majority vote. Notice of any adjourned meeting
need not be given if the time and place thereof are announced at the meeting at which the
adjournment is taken. However, if a new record date is fixed for the adjourned meeting, notice of
the adjourned meeting must be given to each stockholder of record as of the new record date. At
adjourned meetings at which a quorum is present, any business may be transacted which might
have been transacted at the meeting as originally noticed. If a quorum is present, the stockholders
may continue to transact business until adjournment notwithstanding the withdrawal of enough
stockholders to leave less than a quorum.
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 45 of 152



       Section 2.05 Organization. At each meeting of the stockholders, the Chairman of the
Board or in his or her absence the President or in his or her absence the chairman chosen by a
majority of the voting power of the stockholders present in person or proxy shall act as chairman;
and the Secretary of the Corporation, or in his or her absence an Assistant Secretary, or in his or
her absence any person whom the chairman of the meeting shall appoint, shall act as secretary of
the meeting.

        Section 2.06 Voting. Each stockholder of the Corporation entitled to vote at a meeting
of stockholders shall be entitled to one vote in person or by proxy for each share of stock having
voting rights held by such stockholder and registered in his, her or its name on the books of the
Corporation. Upon the request of any stockholder present in person or by proxy at any meeting
of the stockholders and entitled to vote at such meeting, or if directed by the chairman of the
meeting in his or her discretion, the vote on any question before a meeting or the election of
directors shall be by written ballot. All questions at a meeting shall be decided by a majority vote
of the number of shares entitled to vote represented at the meeting at the time of the vote except
where otherwise required by statute, the Articles of Incorporation or these Amended and
Restated Bylaws (as amended or amended and restated from time to time, the “Bylaws”). For the
election of directors, the persons receiving the largest number of votes cast (up to and including
the number of directors to be elected) shall be directors.

         Section 2.07 Inspectors of Election. At each meeting of the stockholders, the chairman
of such meeting may appoint two inspectors of election. Each inspector of election so appointed
shall first subscribe an oath or affirmation to execute the duties of an inspector of election at such
meeting with strict impartiality and according to the best of his or her ability. Such inspectors of
election, if any, may (a) ascertain the number of shares outstanding and the voting power of
each; (b) determine the number of shares represented at a meeting and the validity of the proxies
or ballots; (c) count all votes and ballots; (d) determine any challenges made to any
determination made by the inspectors; (e) certify in a report in writing to the secretary of such
meeting the determination of the number of shares represented at the meeting and the results of
all votes and ballots. An inspector of election need not be a stockholder of the Corporation, and
any officer or employee of the Corporation may be an inspector of election on any question other
than a vote for or against his or her election to any position with the corporation or on any other
question in which he or she may be directly interested.

        Section 2.08 Notices of Meetings and Consents. Except as otherwise provided by the
Articles of Incorporation or by the Nevada Revised Statutes (as amended from time to time, the
“NRS”), a written notice of each annual and special meeting of stockholders shall be given not
less than 10 nor more than 60 days before the date of such meeting to each stockholder of record
of the Corporation entitled to vote at such meeting by delivering such notice of meeting to such
stockholder personally or depositing the same in the United States mail, postage prepaid,
directed to him at the post office address shown upon the records of the Corporation. Service of
notice is complete upon mailing. Every notice of a meeting of stockholders shall state the place,
date and hour of the meeting, the means of electronic communication, if any, by which the
stockholder or the proxies thereof shall be deemed to be present and vote and, in the case of a
special meeting the purpose or purposes for which the meeting is called. The notice shall be
delivered in accordance with, and shall contain or be accompanied by such additional


                                                  2
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 46 of 152



information as may be required by, the NRS, including, without limitation, NRS 78.379,
92A.120 or 92A.410

        Section 2.09 Proxies. Each stockholder entitled to vote at a meeting of stockholders
may authorize a proxy to represent him at the meeting by an instrument executed in writing.
Each such proxy shall be valid until its expiration or revocation in a manner permitted by the
laws of the State of Nevada. A proxy may be irrevocable if it states that it is irrevocable and, if,
and only as long as, it is coupled with an interest sufficient to support an irrevocable power.
Subject to the above, any proxy may be revoked if an instrument or transmission revoking it or a
properly created proxy bearing a later date is filed with or transmitted to the Secretary or another
person appointed by the Corporation to count the votes of stockholders and determine the
validity of proxies and ballots, or, in the case of a meeting of stockholders, the stockholder
revokes the proxy by attending the meeting and voting the stockholder’s shares in person, in
which case, any vote cast by the person or persons designated by the stockholder to act as a
proxy or proxies must be disregarded by the Corporation when the votes are counted.

        Section 2.10 Waiver of Notice. Notice of any annual or special meeting may be waived
either before, at or after such meeting in writing signed or by transmission of an electronic record
by the person or persons entitled to the notice. Attendance of a person at a meeting shall
constitute a waiver of notice of such meeting, except when the person attends a meeting for the
express purpose of objecting at the beginning of the meeting to the transacting of any business
because the meeting is not lawfully called or convened.

       Section 2.11 Written Action. Any action that may be taken at a meeting of the
stockholders may be taken without a meeting, without prior notice and without a vote, if a
consent in writing, setting forth the actions so taken, shall be signed by the holders of
outstanding stock having not less than the minimum number of votes that would be required to
authorize or take such action at a meeting at which all shares entitled to vote thereon were
present and voted.

       Section 2.12 Order of Business.

               (a)    Annual Meetings of Stockholders. At any annual or special meeting of the
stockholders, only such business shall be conducted or considered (including, in the case of an
annual meeting, nominations of persons for election to the Board of Directors), as shall have
been properly brought before the meeting. For such business to be properly brought before an
annual meeting, nominations and proposals of other business must be: (a) specified in the
Corporation’s notice of meeting (or any supplement thereto) given by or at the direction of the
Board of Directors, (b) otherwise properly brought before such meeting, by or at the direction of
the Board of Directors or (c) otherwise properly requested to be brought before such meeting by
a stockholder of the Corporation in accordance with these Bylaws.

              (b)     General.   Except as otherwise provided by law, the Articles of
Incorporation or these Bylaws, the chairman of any annual or special meeting shall have the
power to determine whether a nomination or any other business proposed to be brought before
the meeting was made or proposed, as the case may be, in accordance with these Bylaws and, if
any proposed nomination or other business is not in compliance with these Bylaws, to declare


                                                 3
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 47 of 152



that no action shall be taken on such nomination or other proposal and such nomination or other
proposal shall be disregarded.

       Section 2.13 Notice of Stockholder Business and Nominations.

                 (a)     Timing Requirements. With respect to any nominations or any other
business to be brought before an annual meeting, a stockholder’s notice shall be considered
timely if it is delivered to the Secretary at the principal executive offices of the Corporation not
earlier than the close of business on the one hundred twentieth (120th) day and not later than the
close of business on the ninetieth (90th) day prior to the first anniversary of the preceding year’s
annual meeting; provided, however, that in the event that the date of the annual meeting is more
than thirty (30) days before or more than sixty (60) days after such anniversary date, notice by
the stockholder must be so delivered not earlier than the close of business on the one hundred
twentieth (120th) day prior to the date of such annual meeting and not later than the close of
business on the later of the ninetieth (90th) day prior to the date of such annual meeting or, if the
first public announcement of the date of such annual meeting is less than one hundred (100) days
prior to the date of such annual meeting, the tenth (10th) day following the day on which public
announcement of the date of such meeting is first made by the Corporation.

                With respect to any business to be properly requested to be brought before a
special meeting, a stockholder’s notice shall be considered timely if it is delivered to the
Secretary at the principal executive offices of the Corporation not earlier than the close of
business on the one hundred twentieth (120th) day and not later than the close of business on the
later of the ninetieth (90th) day prior to the date of such special meeting or, if the first public
announcement of the date of such special meeting is less than one hundred (100) days prior to
the date of such special meeting, the tenth (10th) day following the day on which public
announcement is first made by the Corporation of the date of the special meeting.

               Except as required by the NRS or Section 8.01 of these Bylaws, in no event shall
any adjournment or postponement of an annual or special meeting of stockholders, as applicable,
or the public announcement thereof, commence a new time period for the giving of a
stockholder’s notice as described above.

                (b)     Disclosure Requirements. To be in proper form, a stockholder’s notice
(whether given pursuant to Section 2.13(A) or 2.13(B) of these Bylaws) to the Secretary must
include the following, as applicable: as to the stockholder giving the notice and the beneficial
owner, if any, on whose behalf the nomination or proposal is made: (i) the name and address of
such stockholder, as they appear on the Corporation’s books and of such beneficial owner or
Control Person, if any, (ii) the number of shares of the Corporation which are, directly or
indirectly, owned beneficially and of record by such stockholder and such beneficial owner or
Control Person, if any (iii) a representation that the stockholder intends to appear at the meeting
in person or by proxy to submit the business specified in such notice, (iv) if the notice relates to
any business other than a nomination of director(s), a brief description of the business desired to
be brought before the meeting, including the complete text of any resolutions proposed for
consideration, and the reasons for conducting such business at the meeting, (v) any direct or
indirect interest personal or other material interest of the stockholder in the business to be
submitted, (vi) a description of any agreement, arrangement or understanding (including any


                                                  4
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 48 of 152



derivative or short positions, profit interests, options, hedging transactions, and borrowed or
loaned shares) that has been entered into as of the date of the stockholder's notice by, or on
behalf of, such stockholder or beneficial owner and by any Control Person or any other person
acting in concert with any of the foregoing, the effect or intent of which is to mitigate loss,
manage risk or benefit from changes in the share price of any class of the Corporation's stock, or
maintain, increase or decrease the voting power of the stockholder or beneficial owner with
respect to shares of stock of the Corporation, and a representation that the stockholder will notify
the Corporation in writing within five business days after the record date for such meeting of any
such agreement, arrangement or understanding in effect as of the record date for the meeting,
(vii) a representation whether the stockholder or the beneficial owner, if any, and any Control
Person will engage in a solicitation with respect to the nomination or business and, if so, the
name of each participant (as defined in Item 4 of Schedule 14A under the Securities Exchange
Act of 1934) in such solicitation and whether such person intends or is part of a group which
intends to deliver a proxy statement and/or form of proxy to holders of at least the percentage of
the Corporation's outstanding stock required to approve or adopt the business to be proposed (in
person or by proxy) by the stockholder and (viii) any other information relating to such
stockholder, beneficial owner or Control Person, if any, that would be required to be disclosed
in a proxy statement and form or proxy or other filings required to be made in connection with
solicitations of proxies for, as applicable, the proposal and/or for the election of directors in a
contested election pursuant to Section 14 of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder. For purposes of this Section 2.13 a “Control Person”
shall be a director, executive, managing member or control person of such stockholder giving the
notice or, if the notice is given on behalf of a beneficial owner on whose behalf the nomination is
made or the business is proposed, as to such beneficial owner.

                Nothing in these Bylaws shall be deemed to affect any rights of stockholders to
request inclusion of proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under
the Securities Exchange Act of 1934.

                                          ARTICLE III
                                        Board of Directors

       Section 3.01 General Powers. The business of the corporation shall be managed by the
Board of Directors.

        Section 3.02 Number, Qualification and Term of Office. The number of directors,
except to the extent, if any, otherwise provided in the Articles of Incorporation, shall be
established from time to time by a resolution adopted by a majority of the total number of
directors, but shall in no case be less than three. Directors need not be stockholders. Each
director shall hold office until the annual meeting of stockholders next held after his or her
election or until the stockholders have elected directors by consent in writing without a meeting
and until his or her successor is elected and qualified or until his or her earlier death, resignation
or removal. Nothing in this Section 3.02 shall restrict the right of the Board of Directors to fill
vacancies or the right of the stockholders to remove directors each as provided in these Bylaws.
Notwithstanding anything to the contrary in the Articles of Incorporation, these Bylaws or any
employment contract or other arrangement with the Corporation, any director of the Corporation
who is determined to be a Disqualified Holder (as that term is defined in the Articles of

                                                  5
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 49 of 152



Incorporation) or who is an affiliate of a Disqualified Holder shall cease to qualify to serve as a
director of the Corporation.

       Section 3.03 Annual Meeting. As soon as practicable after each election of directors,
the Board of Directors shall meet at the registered office of the corporation, or at such other place
previously designated by the Board of Directors, for the purpose of electing the officers of the
corporation and for the transaction of such other business as may come before the meeting.

        Section 3.04 Regular Meetings. Regular meetings of the Board of Directors shall be
held from time to time at such time and place as may be fixed by resolution adopted by a
majority of the total number of directors.

        Section 3.05 Special Meetings. Special meetings of the Board of Directors may be
called by the Chairman of the Board, the President, or by any two of the directors and shall be
held from time to time at such time and place as may be designated in the notice of such meeting.

        Section 3.06 Notice of Meetings. No notice need be given of any annual or regular
meeting of the Board of Directors. Notice of each special meeting of the Board of Directors shall
be given by the Secretary who shall give at least twenty-four hours’ notice thereof to each
director by mail, telephone, telegram, electronic transmission including email, or in person.
Notice shall be effective upon receipt.

        Section 3.07 Waiver of Notice. Notice of any meeting of the Board of Directors may
be waived either before, at, or after such meeting in writing signed by each director. Attendance
of a person at a meeting shall constitute a waiver of notice of such meeting, except when the
person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to
the transaction of any business because the meeting is not lawfully called or convened.

        Section 3.08 Quorum and Voting. A majority of the directors then in office shall
constitute a quorum for the transaction of business. The vote of a majority of the directors
present at a meeting at which a quorum is present shall be the act of the Board of Directors
unless these Bylaws, the Articles of Incorporation or the NRS require a greater number.

        Section 3.09 Vacancies. Any vacancy among the directors or increase in the authorized
number of directors shall be filled for the unexpired term by the majority vote of the directors
then in office though less than a quorum or by the sole remaining director. When one or more
directors shall resign from the Board, effective at a future date, a majority of the directors then in
office may fill such vacancy or vacancies to take effect when such resignation or resignations
shall become effective and the director or directors so chosen shall hold office for a term
expiring at the next annual meeting of stockholders and when his, her or their successors are
elected or appointed, or until his, her or their earlier resignation or removal.

        Section 3.10 Removal. Any director may be removed from office at any special
meeting of the stockholders either with or without cause by the vote of the holders of not less
than two-thirds of the voting power of the issued and outstanding stock entitled to vote generally
in the election of directors, excluding stock entitled to vote only upon the happening of a fact or
event unless such fact or event shall have occurred. If the entire Board of Directors or any one or
more directors be so removed, new directors may be elected at the same meeting.

                                                  6
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 50 of 152



        Section 3.11 Committees of Directors. The Board of Directors may, by resolution
adopted by a majority of the total number of directors, designate one or more committees, each
to consist of one or more of the directors of the Corporation, which, to the extent provided in the
resolution, may exercise the powers of the Board of Directors in the management of the business
and affairs of the corporation. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified member at any
meeting of the committee. In the absence or disqualification of any member of such committee
or committees, the member or members thereof present at any meeting and not disqualified from
voting, whether or not constituting a quorum, may unanimously appoint another member of the
Board of Directors to act at the meeting in the place of any such absent or disqualified member.
Such committee or committees shall have such name or names as may be determined by the
resolution adopted by the directors. The committees shall keep regular minutes of their
proceedings and report the same to the Board of Directors when required. Unless otherwise
provided for in a resolution of the Board of Directors designating a committee pursuant to this
Section 3.11: (i) fifty percent (50%) or more of the authorized number of members of such
committee shall constitute a quorum for the transaction of business of such committee and (ii)
the vote of a majority of the members of such committee present at a meeting of such committee
at which a quorum is present shall be the act of such committee except where otherwise required
by these Bylaws or the charter of such committee.

        Section 3.12 Written Action. Any action required or permitted to be taken at a meeting
of the Board of Directors or any committee thereof may be taken without a meeting if, before or
after the action, all directors or committee members consent thereto in writing. The written
consent may be signed manually or electronically (or by any other means then permitted under
the NRS), and may be so signed in counterparts, including, without limitation, facsimile or email
counterparts, and the written consent shall be filed with the minutes of proceedings of the Board
of Directors or committee.

         Section 3.13 Compensation. Directors who are not salaried officers of the Corporation
may receive a fixed sum per meeting attended or a fixed annual sum, or both, and such other
forms of reasonable compensation as may be determined by resolution of the Board of Directors.
All directors shall receive their expenses, if any, of attendance at meetings of the Board of
Directors or any committee thereof. Any director may serve the Corporation in any other
capacity and receive proper compensation therefor. If the Board of Directors establishes the
compensation of directors pursuant to this Section 3.13, such compensation is presumed to be
fair to the Corporation unless proven unfair by a preponderance of the evidence.

         Section 3.14 Conference Communications. Directors may participate in any meeting
of the Board of Directors, or of any duly constituted committee thereof, by means of any
conference telephone, electronic communications, videoconferencing, teleconferencing or other
comparable communication technique or technology permitted under the NRS, including,
without limitation, a telephone conference or similar method of communication whereby all
persons participating in the meeting can hear and communicate to each other. If any such means
are utilized, the Corporation shall, to the extent required under the NRS, implement reasonable
measures to (a) verify the identity of each person participating through such means as a director
or member of the committee, as the case may be, and (b) provide the directors or members of the
committee a reasonable opportunity to participate in the meeting and to vote on matters

                                                 7
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 51 of 152



submitted to the directors or members of the committee, including an opportunity to
communicate, and to read or hear the proceedings of the meeting in a substantially concurrent
manner with such proceedings. For the purposes of establishing a quorum and taking any action
at the meeting, such directors participating pursuant to this Section 3.14 shall be deemed present
in person at the meeting.

                                          ARTICLE IV
                                            Officers

       Section 4.01 Number. The officers of the Corporation shall consist of a President, a
Secretary and a Treasurer, or the equivalents of such officers. The officers of the Corporation
may consist of one or more Vice Presidents and any other officers and agents as the Board of
Directors, by a majority vote of the total number of directors, may designate. Any person may
hold two or more offices.

         Section 4.02 Election, Term of Office, and Qualifications. At each annual meeting of
the Board of Directors all officers shall be elected. Such officers shall hold office until the next
annual meeting of the directors or until their successors are elected and qualified, or until their
earlier resignation or removal, or until such office is eliminated by a vote of the majority of all
directors. Unless they have resigned or been removed, officers who may be directors shall hold
office until the election and qualification of their successors, notwithstanding an earlier
termination of their directorship. Notwithstanding anything to the contrary in the Articles of
Incorporation, these Bylaws or any employment contract or other arrangement with the
Corporation, any officer of the Corporation who is determined to be a Disqualified Holder (as
that term is defined in the Articles of Incorporation) or who is an affiliate of a Disqualified
Holder shall cease to qualify to serve as an officer of the Corporation and, upon such
disqualification, shall automatically and immediately cease to be a officer of the Corporation.

        Section 4.03 Removal and Vacancies. Any officer may be removed from his or her
office by a majority vote of the total number of directors with or without cause. A vacancy
among the officers by death, resignation, removal, or otherwise shall be filled for the unexpired
term by the Board of Directors.

        Section 4.04 Chairman of the Board. The Chairman of the Board, if one is elected,
shall preside at all meetings of the stockholders and directors and shall have such other duties as
may be prescribed, from time to time, by the Board of Directors.

        Section 4.05 President. The President shall have general active management of the
business of the Corporation. In event of the absence or disability of the Chairman of the Board,
the President shall preside at all meetings of the stockholders and directors. The President shall
see that all orders and resolutions of the directors are carried into effect. The President may
execute and deliver in the name of the Corporation any deeds, mortgages, bonds, contracts or
other instruments pertaining to the business of the Corporation and in general shall perform all
duties usually incident to the office of the president. The President shall have such other duties as
may, from time to time, be prescribed by the Board of Directors.




                                                 8
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 52 of 152



       Section 4.06 Vice President. Each Vice President shall have such powers and shall
perform such duties as may be prescribed by the Board of Directors or by the President. In the
event of absence or disability of the President, Vice Presidents shall succeed to his or her power
and duties in the order designated by the Board of Directors.

        Section 4.07 Secretary. The Secretary shall be secretary of and shall attend all
meetings of the stockholders and Board of Directors and shall record all proceedings of such
meetings in the minute book of the Corporation. The Secretary shall give proper notice of
meetings of stockholders and the Board of Directors. The Secretary shall perform such other
duties as may from time to time be prescribed by the Board of Directors or by the President.

        Section 4.08 Treasurer. The Treasurer shall keep accurate accounts of all moneys of
the Corporation received or disbursed. The Treasurer shall deposit all moneys, drafts and checks
in the name of and to the credit of the Corporation in such banks and depositories as a majority
of the whole Board of Directors shall from time to time designate. The Treasurer shall have
power to endorse for deposit all notes, checks and drafts received by the Corporation. The
Treasurer shall disburse the funds of the Corporation as ordered by the directors, making proper
vouchers therefor. The Treasurer shall render to the President and the Board of Directors
whenever required an account of all his or her transactions as Treasurer and of the financial
condition of the Corporation and shall perform such other duties as may from time to time be
prescribed by the Board of Directors or by the President.

       Section 4.09 Execution of Contracts and Documents. Except as otherwise directed by
the Board of Directors, all contracts, deeds, promissory notes, checks, drafts, or other
instruments calling for the payment of money shall be signed by the President or a Vice
President and, if a second signature is required, the Secretary or Treasurer. The Board of
Directors may authorize the use of the facsimile signatures of any such persons.

       Section 4.10 Duties of other Officers. The duties of such other officers and agents as
the Board of Directors may designate shall be set forth in the resolution creating such office or
by subsequent resolution.

       Section 4.11 Compensation. The officers of the Corporation shall receive such
compensation for their services as may be determined from time to time by resolution of the
Board of Directors or by one or more committees to the extent so authorized from time to time
by the Board of Directors.

                                         ARTICLE V
                                   Shares and Their Transfer

        Section 5.01 Shares of Stock. The shares of stock of the Corporation shall be
represented by a certificate, provided that the Board of Directors may provide by resolution or
resolutions that some or all of any or all classes or series of the stock of the Corporation shall be
uncertificated shares. Any such resolution shall not apply to shares represented by a certificate
until such certificate is surrendered to the Corporation. Notwithstanding the adoption of any such
resolution providing for uncertificated shares, every holder of stock of the Corporation
theretofore represented by certificates and, upon request, every holder of uncertificated shares,


                                                 9
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 53 of 152



shall be entitled to a certificate, to be in such form as shall be prescribed by the Board of
Directors, certifying the number of shares in the Corporation owned by such holder. The
certificates for such shares shall be numbered in the order in which they shall be issued and shall
be signed in the name of the Corporation by the Chairman of the Board, the President or a Vice
President, and by the Treasurer or an Assistant Treasurer, or the Secretary or an Assistant
Secretary. Every certificate surrendered to the Corporation for exchange or transfer shall be
cancelled, and no new certificate or certificates shall be issued in exchange for any existing
certificate until such certificate shall have been so cancelled, except in cases provided for in
Section 5.04.

        Section 5.02 Issuance of Stock. The Board of Directors is authorized to cause to be
issued stock of the Corporation up to the full amount authorized by the Articles of Incorporation
in such amounts and for such consideration as may be determined by the Board of Directors.
Treasury shares may be disposed of by the Corporation for such consideration as may be fixed
by the Board of Directors.

        Section 5.03 Transfer of Stock. Transfer of stock on the books of the Corporation may
be authorized only by the record holder of such stock, the holder’s legal representative or the
holder’s attorney lawfully constituted in writing and, in the case of stock represented by a
certificate or certificates, upon surrender of the certificate or the certificates for such stock, and,
in the case of uncertificated stock, upon receipt of proper transfer instructions and compliance
with appropriate procedures for transferring stock in uncertificated form (in each case, with such
proof of the authenticity of signature as the Corporation or its transfer agent may reasonably
require). The Corporation may treat as the absolute owner of stock of the Corporation the person
or persons in whose name stock is registered on the books of the Corporation. The Board of
Directors may from time to time establish rules and regulations governing the issuance, transfer
and registration of shares of stock of the Corporation.

        Section 5.04 Loss of Certificates. Any stockholder claiming a certificate for stock to
be lost, stolen, mutilated or destroyed shall make an affidavit of that fact in such form as the
Board of Directors may require and shall, if the Board of Directors so requires, give the
Corporation a bond of indemnity in form, in an amount, and with one or more sureties
satisfactory to the Board of Directors, to indemnify the Corporation against any claims which
may be made against it on account of the alleged loss, theft or destruction of the certificate or
issuance of such new certificate. The Corporation may then issue (a) a new certificate or
certificates of stock or (b) uncertificated shares, for the same number of shares represented by the
certificate claimed to have been lost, stolen, mutilated or destroyed.

        Section 5.05 Facsimile Signatures. Whenever any certificate is countersigned by a
transfer agent or by a registrar other than the Corporation or its employee, then the signatures of
the officers or agents of the Corporation may be a facsimile. In case any officer, transfer agent or
registrar who has signed or whose facsimile signature has been placed on any such certificate
shall cease to be such officer, transfer agent or registrar before such certificate is issued, it may
be issued by the Corporation as though the person who signed such certificate or whose facsimile
signature or signatures had been placed thereon were such officer, transfer agent or registrar at
the date of issue.



                                                  10
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 54 of 152



                                       ARTICLE VI
                            Books and Records, Audit, Fiscal Year

       Section 6.01 Books and Records. The Board of Directors of the Corporation shall
cause to be kept: (a) a share ledger which shall be a charge of an officer designated by the Board
of Directors; (b) records of all proceedings of stockholders and directors; and (c) such other
records and books of account as shall be necessary and appropriate to the conduct of the
corporate business.

        Section 6.02 Audit. The Board of Directors shall cause the records and books of
account of the Corporation to be audited at least once in each fiscal year and at such other times
as it may deem necessary or appropriate.

      Section 6.03 Annual List. The Board of Directors shall cause to be filed with the
Nevada Secretary of State in each year the annual list required by law.

       Section 6.04 Fiscal Year. The fiscal year of the Corporation shall end on December 31
of each year.

                                        ARTICLE VII
                                   Indemnification; Expenses

         Section 7.01 Indemnification. The Corporation shall indemnify and hold harmless, and
the Board of Directors may authorize the purchase and maintenance of insurance or make other
financial arrangements for the purpose of such indemnification, any person who was or is a party
or is threatened to be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, in such manner, under such
circumstances and to the fullest extent permitted by the Articles of Incorporation and the NRS.

         Section 7.02 Payment of Expenses. In addition to any other rights of indemnification
permitted by the laws of the State of Nevada or as may be provided for by the Corporation in the
Articles of Incorporation, these Bylaws or by agreement, the expenses of directors and officers
incurred in defending any threatened, pending or completed action, suit or proceeding (including,
without limitation, an action, suit or proceeding by or in the right of the Corporation), whether
civil, criminal, administrative or investigative, involving alleged acts or omissions of such
director or officer in his or her capacity as a director or officer of the Corporation, or while
serving in any capacity at the request of the Corporation as a director, officer, employee, agent,
member, manager, managing member, partner or fiduciary of, or in any other capacity for,
another corporation, limited liability company, partnership, joint venture, trust or other
enterprise, shall be paid by the Corporation or through insurance purchased and maintained by
the Corporation or through other financial arrangements made by the Corporation, as they are
incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of
an undertaking by or on behalf of the director or officer to repay the amount if it is ultimately
determined by a court of competent jurisdiction that he or she is not entitled to be indemnified by
the Corporation. To the extent that an officer or director is successful on the merits or otherwise
in defense of any such action, suit or proceeding, or in the defense of any claim, issue or matter



                                                11
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 55 of 152



therein, the Corporation shall indemnify him or her against expenses, including attorneys’ fees,
actually and reasonably incurred by him or her in connection with the defense.

        Section 7.03 Amendment. No amendment to or repeal of this ARTICLE VII approved
by the directors or stockholders of the Corporation shall apply to or have any effect on the right
or protection of any director or officer of the Corporation existing prior to such amendment or
repeal.

                                          ARTICLE VIII
                                          Miscellaneous

       Section 8.01 Fixing Date for Determination of Stockholders of Record.

                (a)     In order that the Corporation may determine the stockholders entitled to
notice of or to vote at any meeting of stockholders or any adjournment thereof, or to express
consent to corporate action in writing without a meeting, or entitled to receive payment of any
dividend or other distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any other lawful
action, the Board of Directors may fix, in advance, a record date, which shall not be more than
60 nor less than 10 days before the date of such meeting, nor more than 60 days prior to any
other action.

               (b)     If no record date is fixed:

                       (1)     The record date for determining stockholders entitled to notice of
or to vote at a meeting of stockholders shall be at the close of business on the day next preceding
the day on which notice is given, or, if notice is waived, at the close of business on the day next
preceding the day on which the meeting is held.

                       (2)     The record date for determining stockholders entitled to express
consent to corporate action in writing without a meeting, when no prior action by the Board of
Directors is necessary, shall be the day on which the first written consent is expressed.

                        (3)     The record date for determining stockholders for any other purpose
shall be at the close of business on the day on which the Board of Directors adopts the resolution
relating thereto.

                (c)    A determination of stockholders of record entitled to notice of or to vote at
a meeting of stockholders shall apply to any adjournment of the meeting or to any postponement
of any meeting of stockholders to a date not more than 60 days after the record date; provided,
that the Board of Directors may fix a new record date for the adjourned meeting and must fix a
new record date if the meeting is adjourned to a date more than 60 days later than the date set
forth the original meeting.

        Section 8.02 Periods of Time. During any period of time prescribed by these Bylaws,
the date from which the designated period of time begins to run shall not be included, and the
last day of the period so computed shall be included.


                                                 12
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 56 of 152



        Section 8.03 Voting Securities Held by the Corporation. Unless otherwise ordered by
the Board of Directors, the President shall have full power and authority on behalf of the
Corporation (a) to attend, to act and to vote at any meeting of security holders or owners of other
entities in which the Corporation may hold securities or ownership interests; (b) to execute any
proxy for such meeting on behalf of the Corporation; or (c) to execute a written action in lieu of
a meeting of such other entity on behalf of the Corporation. At such meeting, by such proxy or
by such writing in lieu of meeting, the President shall possess and may exercise any and all rights
and powers incident to the ownership of such securities or ownership interests that the
Corporation might have possessed and exercised if it had been present. The Board of Directors
may, from time to time, confer like powers upon any other person or persons.

        Section 8.04 Purchase and Sale of Securities. Unless otherwise ordered by the Board
of Directors, the President shall have power and authority on behalf of the Corporation to
purchase, sell, transfer or encumber any and all securities or ownership interests of any other
entity owned by the Corporation and may execute and deliver such documents as may be
necessary to effectuate such purchase, sale, transfer or encumbrance. The Board of Directors
may, from time to time, confer like powers upon any other person or persons.

       Section 8.05 Restrictions on Transfer and Ownership.

               (a)     Invalid Securities.

                       (1)     Effective immediately upon transmittal by the Corporation of a
notice pursuant to paragraph (A)(2) of Article VIII of the Articles of Incorporation (a
“Redemption Notice”) to a Disqualified Holder (as defined in paragraph (J)(2) of Article VIII of
the Articles of Incorporation), the Securities (as defined in paragraph (J)(8) of Article VIII of the
Articles of Incorporation) specified in such Redemption Notice shall become “Invalid Securities”
for purposes of this Section 8.05.

                      (2)     Promptly following transmittal by the Corporation of a
Redemption Notice, the Corporation shall Announce Publicly that such Redemption Notice has
been given and that the terms of this Section 8.05 shall apply to the Securities specified in such
Redemption Notice.

               (b)     Additional Definitions. As used in this Section 8.05 only, the following
terms shall have the following respective meanings:

                        (1)      “Acquire” means the acquisition, directly or indirectly, of
ownership of Securities by any means, including, without limitation: (i) the exercise of any rights
under any option, warrant, convertible security, pledge or other security interest or similar right
to acquire Securities or (ii) the entering into of any swap, hedge or other arrangement that results
in the acquisition of any of the economic benefits of ownership of Securities. The terms
“Acquires” and “Acquisition” shall have the same meaning, mutatis mutandis.

                       (2)   “Announce Publicly” means disclosure (i) in a press release
reported by the Dow Jones, Newswire, Business Wire, Reuters Information Service or any
similar or successor news wire service or (ii) in a communication distributed generally to
stockholders or in a document publicly filed by the Corporation with the Securities and

                                                 13
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 57 of 152



Exchange Commission (the “SEC”) pursuant to Sections 13, 14 or 15(d) of the Securities
Exchange Act of 1934, as amended, or any successor provisions thereto.

                      (3)    “Disposition” means the sale, transfer, exchange, assignment,
liquidation, conveyance, pledge, abandonment, distribution, contribution, or other disposition of
Securities.

                        (4)     “Person” means an individual, corporation, estate, trust,
association, limited liability company, partnership, joint venture or similar organization or entity.

                       (5)     “Transfer” means any direct or indirect Acquisition or Disposition.

               (c)     Transfer Limitations.

                       (1)    No Disqualified Holder or Purported Transferee (as defined below)
shall be permitted to make a Transfer of Invalid Securities, and any such purported Transfer will
be void ab initio (any such purported Transfer, a “Prohibited Transfer”).

                        (2)     The restrictions set forth in Section 8.05(c)(1) shall not apply to a
proposed Transfer, and a Transfer shall not be treated as a Prohibited Transfer hereunder, if the
transferor or the transferee obtains prior approval of the proposed Transfer by the Board of
Directors. As a condition to granting its approval pursuant to this Section 8.05(c)(2), the Board
of Directors may, in its sole discretion, require and/or obtain (at the expense of the transferor
and/or transferee) such documentation, information and action, if any, as it determines in its sole
discretion to be appropriate, including, without limitation, representations and warranties from
the transferor and/or transferee, such opinions of counsel to be rendered by counsel selected by
(or acceptable to) the Board of Directors, and such other advice, in each case as to such matters
as the Board of Directors determines in its sole discretion is appropriate.

                       (3)     The restrictions set forth in Section 8.05(c)(1) shall not apply to an
Acquisition by the Corporation. Once Invalid Securities have been Acquired by the Corporation,
such Securities shall cease to be Invalid Securities.

               (d)     Treatment of Invalid Securities.

                       (1)     No employee or agent of the Corporation shall record any
Prohibited Transfer, and the purported transferee of a Prohibited Transfer (the “Purported
Transferee”) shall not be recognized as a security holder of the Corporation for any purpose
whatsoever in respect of the Invalid Securities. The Purported Transferee shall not be entitled
with respect to such Invalid Securities to any rights of the applicable class of security holders of
the Corporation, including, without limitation, any right to vote such Invalid Securities, to
receive dividends or distributions, whether liquidating or otherwise, in respect thereof and to
effect any Transfer thereof.

                        (2)     Once Invalid Securities exist, the Corporation may require,
including, but not limited to, as a condition to the registration of the Transfer of any Securities
that may be Invalid Securities or the payment of any dividend or distribution on any such
Securities, that the proposed transferee or payee furnish to the Corporation all information

                                                 14
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 58 of 152



reasonably requested by the Corporation to permit a determination of whether such Securities are
Invalid Securities. The Corporation may make such arrangements or issue such instructions to
the applicable transfer agent, registrar, depositary, trustee or other securities intermediary as may
be determined by the Board of Directors to be necessary or advisable to implement this Section
8.05(d), including, without limitation, authorizing such transfer agent, registrar, depositary,
trustee or other securities intermediary to require an affidavit from a proposed transferee or
payee regarding such Person’s actual and constructive ownership of any such Securities, the
transfer of any such Securities and other evidence that a Transfer will not be prohibited by this
Section 8.05 or Article VIII of the Articles of Incorporation as a condition to registering any such
Transfer or paying any such dividend or distribution.

                        (3)     If a Prohibited Transfer has occurred: (1) the Prohibited Transfer
and, if applicable, the registration of such Prohibited Transfer, shall be void ab initio and have no
legal effect, (2) the Purported Transferee shall be bound by the terms of the Redemption Notice
and Article VIII of the Articles of Incorporation with respect to the Invalid Securities purportedly
Transferred, (3) the Redemption Notice shall thereafter constitute a binding agreement on the
part of the Corporation to redeem, and on the part of the Purported Transferee to sell, the Invalid
Securities in accordance with Article VIII of the Articles of Incorporation (such redemption and
sale, the “Purported Transferee Redemption”) and (4) the Purported Transferee Redemption shall
thereafter be effectuated in accordance with paragraph (A)(2) of Article VIII of the Articles of
Incorporation (including, for the avoidance of doubt, at the date, time and place specified in the
Redemption Notice and at the Redemption Price (as defined in paragraph (J)(7) of the Articles of
Incorporation) determined by reference to the original Purchase Price (as defined in paragraph
(J)(6) of the Articles of Incorporation) of the Disqualified Holder to whom the Redemption
Notice was given); provided that the Corporation shall pay the Redemption Price of any Invalid
Securities redeemed in a Purported Transferee Redemption to the Purported Transferee of the
Invalid Securities so redeemed, in which case such payment shall extinguish any obligation of
the Corporation to make payment in respect of such Invalid Securities to the Disqualified Holder
that effectuated the applicable Prohibited Transfer; provided further that if the date specified in
the Redemption Notice shall have already passed, the Purported Transferee Redemption shall
take place at such date and time as the Corporation reasonably selects by notice to the Purported
Transferee.

                       (4)    The recourse of any Purported Transferee to the Corporation in
respect of any Prohibited Transfer shall be limited to the Redemption Price as determined in
accordance with Section 8.05(d)(3).

                       (5)     If the Purported Transferee fails to surrender the Invalid Securities
for redemption in accordance with Section 8.05(d)(3), then the Corporation may, in such manner
and at such time, as determined by the Board of Directors, enforce the provisions hereof, which
may include the institution of legal proceedings to compel the surrender. Nothing in this Section
8.05(d) shall (a) be deemed inconsistent with any Prohibited Transfer of the Invalid Securities
provided in this Section 8.05 being void ab initio or (b) preclude the Corporation in its discretion
from immediately bringing legal proceedings without a prior demand.

                (e)    Liability. To the fullest extent permitted by law, any security holder
subject to the provisions of this Section 8.05 who violates the provisions of this Section 8.05 and

                                                 15
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 59 of 152



any Persons controlling, controlled by or under common control with such security holder shall
be jointly and severally liable to the Corporation for, and shall indemnify and hold the
Corporation harmless against, any and all damages suffered as a result of such violation,
including, but not limited to, damages resulting from the Corporation’s inability to secure and
maintain in good standing any licenses, contracts, franchises and other regulatory approvals
related to the Corporation’s business, and attorneys’ and auditors’ fees incurred in connection
with such violation.

                (f)     Compliance.

                       (1)      The Corporation shall have the power to make appropriate
notations upon any certificates representing Securities or its stock and other Securities transfer
records and to instruct any transfer agent, registrar, depositary, trustee or other securities
intermediary with respect to the requirements of this Section 8.05 for any uncertificated
Securities or Securities held in an indirect holding system.

                        (2)     The Board of Directors shall have the power to decide all matters
necessary for determining compliance with this Section 8.05, including, without limitation,
determining (A) whether a Transfer is a Prohibited Transfer, (B) whether an instrument
constitutes a Security, (C) the interpretation of any provision of this Section 8.05, and (D) any
other matter that the Board of Directors determines to be relevant. The good faith determination
of the Board of Directors on such matters shall be conclusive and binding on all persons and
entities for the purposes of this Section 8.05.

         Section 8.06. Suitability Analysis of Significant Stockholders. To enable the
Corporation or any of its affiliates to secure, maintain in good standing and renew all licenses,
contracts, franchises and other regulatory approvals related to the operation of gaming and
related businesses now or hereafter engaged in by the Corporation or any of its affiliates within
or without the United States of America, the Corporation will conduct a suitability analysis of
each Significant Stockholder (as defined below) and intends to require all relevant information
pertaining to suitability and/or qualification, as those terms are commonly understood in gaming
laws applicable to the Corporation, from such Significant Stockholder in connection therewith.
“Significant Stockholder” means any stockholder of the Corporation who, together with all
affiliates or associates of such stockholder, beneficially owns (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly, five percent or
more of any class of capital stock of the Corporation. For purposes solely of this Section 8.06,
“affiliate” and “associate” shall have the respective meanings ascribed to such terms in Rule 12b-
2 under the Securities Exchange Act of 1934, as amended.

        Section 8.07. Severability. If any provision or provisions of Sections 8.05 or 8.06 of
these Bylaws shall be held invalid, illegal or unenforceable as applied to any person or
circumstances for any reason whatsoever, then, to the fullest extent permitted by law, the
validity, legality and enforceability of such provisions in any other circumstance and of the
remaining provisions of Sections 8.05 and 8.06 of these Bylaws (including, without limitation,
each portion of any sentence of Sections 8.05 or 8.06 of these Bylaws containing any such
provision held to be invalid, illegal or unenforceable that is not itself held to be invalid, illegal or



                                                  16
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 60 of 152



unenforceable) and the application of such provision to other persons or entities and
circumstances shall not in any way be affected or impaired thereby.


                                          ARTICLE IX
                                          Amendments

        Section 9.01 Amendments. These Bylaws may be amended, altered or repealed by a
vote of the majority of the total number of directors or of the stockholders at any meeting upon
proper notice.

                                           ARTICLE X
                                            General

        Section 10.01 Forum for Adjudication of Disputes. To the fullest extent permitted by
law, and unless the Corporation consents in writing to the selection of an alternative forum, the
Eighth Judicial District Court of Clark County, Nevada, shall be the sole and exclusive forum for
any actions, suits or proceedings, whether civil, administrative or investigative or that assert any
claim or counterclaim (a) brought in the name or right of the Corporation or on its behalf, (b)
asserting a claim for breach of any fiduciary duty owed by any director, officer, employee or
agent of the Corporation to the Corporation or the Corporation’s stockholders, (c) arising or
asserting a claim arising pursuant to any provision of NRS Chapters 78 or 92A or any provision
of the Articles of Incorporation or these Bylaws or (d) asserting a claim governed by the internal
affairs doctrine. In the event that the Eighth Judicial District Court of Clark County, Nevada
does not have jurisdiction over any such action, suit or proceeding, then any other state district
court located in the State of Nevada shall be the sole and exclusive forum therefor and in the
event that no state district court in the State of Nevada has jurisdiction over any such action, suit
or proceeding, then a federal court located within the State of Nevada shall be the sole and
exclusive forum therefor. Any person or entity purchasing or otherwise acquiring any interest in
shares of capital stock of the Corporation shall be deemed to have notice of and consented to the
provisions of this Section 10.01.

        Section 10.02 Application of These Bylaws. In the event that any provisions of these
Bylaws is or may be in conflict with any law of the United States, of the State of Nevada, or of
any governmental body or power having jurisdiction over this Corporation, or over the subject
matter to which such provision of these Bylaws applies, or may apply, such provision of these
Bylaws shall be inoperative to the extent only that the operation thereof conflicts with such law,
and shall in all other respects be in full force and effect.

       Section 10.03 Invalid Provisions. If any part of these Bylaws is held invalid or
inoperative for any reason, the remaining parts, so far as possible and reasonable, shall be valid
and operative.




                                                 17
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 61 of 152




              EXHIBIT B
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 62 of 152


                                       &(57,),&$7(2)
             $0(1'('$1'5(67$7('$57,&/(62),1&25325$7,21
                                              2)
                             6*1(9$'$0(5*(5&203$1<
                                                
        3XUVXDQWWRWKHSURYLVLRQVRI1HYDGD5HYLVHG6WDWXWHVDQGWKH
XQGHUVLJQHGRIILFHURI6*1HYDGD0HUJHU&RPSDQ\D1HYDGDFRUSRUDWLRQGRHVKHUHE\FHUWLI\
DVIROORZV

      $     7KH$JUHHPHQWDQG3ODQRI0HUJHUGDWHGDVRI6HSWHPEHUE\DQG
EHWZHHQ6FLHQWLILF*DPHV&RUSRUDWLRQD'HODZDUHFRUSRUDWLRQ WKH³&RPSDQ\´ DQG6*
1HYDGD0HUJHU&RPSDQ\D1HYDGDFRUSRUDWLRQ WKH³0HUJHU$JUHHPHQW´ SURYLGHVIRUWKH
DPHQGPHQWDQGUHVWDWHPHQWRIWKHFRUSRUDWLRQ¶VDUWLFOHVRILQFRUSRUDWLRQDVVHWIRUWKEHORZ

        %     7KH0HUJHU$JUHHPHQWDQGWKHDPHQGPHQWDQGUHVWDWHPHQWRIWKHFRUSRUDWLRQ¶V
DUWLFOHVRILQFRUSRUDWLRQ LQFOXGLQJWKHFKDQJHRIWKHQDPHRIWKHFRUSRUDWLRQ FRQWHPSODWHG
WKHUHE\DQGDVVHWIRUWKEHORZKDYHEHHQGXO\DSSURYHGE\WKHERDUGRIGLUHFWRUVDQGWKHVROH
VWRFNKROGHURIWKHFRUSRUDWLRQZKLFKLVVXIILFLHQWIRUDSSURYDOWKHUHRI7KHERDUGRIGLUHFWRUV
DQGVROHVWRFNKROGHUKDYHGHWHUPLQHGDQGGHFODUHGVXFKDPHQGPHQWDQGUHVWDWHPHQWWREH
DGYLVDEOHIDLUWRDQGLQWKHEHVWLQWHUHVWVRIWKHFRUSRUDWLRQ

       &     7KLVFHUWLILFDWHVHWVIRUWKWKHWH[WRIWKHDUWLFOHVRILQFRUSRUDWLRQRIWKH
FRUSRUDWLRQDVDPHQGHGDQGUHVWDWHGLQWKHLUHQWLUHW\WRWKLVGDWHDVIROORZV

                 $0(1'('$1'5(67$7('$57,&/(62),1&25325$7,21
                        2)6&,(17,),&*$0(6&25325$7,21

                                                 $57,&/(,
                                                  1$0(
        7KHQDPHRIWKHFRUSRUDWLRQLV6FLHQWLILF*DPHV&RUSRUDWLRQ WKH³&RUSRUDWLRQ´ 

                                               $57,&/(,,
                                           5(*,67(5('2)),&(
        7KH&RUSRUDWLRQPD\IURPWLPHWRWLPHLQWKHPDQQHUSURYLGHGE\ODZFKDQJHWKH
UHJLVWHUHGDJHQWDQGUHJLVWHUHGRIILFHZLWKLQWKH6WDWHRI1HYDGD7KH&RUSRUDWLRQPD\DOVR
PDLQWDLQDQRIILFHRURIILFHVIRUWKHFRQGXFWRILWVEXVLQHVVHLWKHUZLWKLQRUZLWKRXWWKH6WDWHRI
1HYDGD

                                                $57,&/(,,,
                                                 385326(
       7KH&RUSRUDWLRQLVIRUPHGIRUWKHSXUSRVHRIHQJDJLQJLQDQ\ODZIXODFWLYLW\IRUZKLFK
FRUSRUDWLRQVPD\EHRUJDQL]HGXQGHUWKHODZVRIWKH6WDWHRI1HYDGD





     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 63 of 152



                                               $57,&/(,9
                                             &$3,7$/672&.

        $  $XWKRUL]HG6WRFN7KHWRWDOQXPEHURIVKDUHVRIDOOVWRFNZKLFKWKH&RUSRUDWLRQ
VKDOOKDYHDXWKRULW\WRLVVXHLVVKDUHVFRQVLVWLQJRI L VKDUHVRI
FRPPRQVWRFNSDUYDOXHSHUVKDUH WKH³&RPPRQ6WRFN´ DQG LL VKDUHV
SDUYDOXHSHUVKDUHGHVLJQDWHGDVSUHIHUUHGVWRFN WKH³3UHIHUUHG6WRFN´ $OOFURVVUHIHUHQFHVLQ
HDFKVXEGLYLVLRQRIWKLV$57,&/(,9UHIHUWRRWKHUSDUDJUDSKVLQVXFKVXEGLYLVLRQXQOHVV
RWKHUZLVHLQGLFDWHG

        %      3UHIHUUHG6WRFN

                      'HVLJQDWLRQ7KHVKDUHVRI3UHIHUUHG6WRFNDUHKHUHE\DXWKRUL]HGWREH
LVVXHGIURPWLPHWRWLPHLQRQHRUPRUHVHULHVWKHVKDUHVRIHDFKVHULHVWRKDYHVXFKYRWLQJ
SRZHUVIXOORUOLPLWHGRUQRYRWLQJSRZHUVDQGVXFKGHVLJQDWLRQVSUHIHUHQFHVDQGUHODWLYH
SDUWLFLSDWLQJRSWLRQDORURWKHUVSHFLDOULJKWVDQGTXDOLILFDWLRQVOLPLWDWLRQVRUUHVWULFWLRQVDVDUH
VSHFLILHGLQWKHUHVROXWLRQRUUHVROXWLRQVDGRSWHGE\WKHERDUGRIGLUHFWRUVRIWKH&RUSRUDWLRQ
 WKH³%RDUGRI'LUHFWRUV´ SURYLGLQJIRUWKHLVVXHWKHUHRI6XFK3UHIHUUHG6WRFNPD\EH
FRQYHUWLEOHLQWRRUH[FKDQJHDEOHIRUDWWKHRSWLRQRIHLWKHUWKHKROGHURUWKH&RUSRUDWLRQRU
XSRQWKHKDSSHQLQJRIDVSHFLILHGHYHQWVKDUHVRIDQ\RWKHUFODVVRUFODVVHVRUDQ\RWKHUVHULHV
RIWKHVDPHRUDQ\RWKHUFODVVRUFODVVHVRIFDSLWDOVWRFNRIWKH&RUSRUDWLRQDWVXFKSULFHRU
SULFHVRUDWVXFKUDWHRUUDWHVRIH[FKDQJHDQGZLWKVXFKDGMXVWPHQWVDVVKDOOEHVWDWHGDQG
H[SUHVVHGLQWKHVH$UWLFOHVRI,QFRUSRUDWLRQDVDPHQGHGIURPWLPHWRWLPH WKHVH³$UWLFOHVRI
,QFRUSRUDWLRQ´ RULQWKHUHVROXWLRQRUUHVROXWLRQVDGRSWHGE\WKH%RDUGRI'LUHFWRUVSURYLGLQJ
IRUWKHLVVXHWKHUHRI

                      $XWKRULW\9HVWHGLQWKH%RDUG$XWKRULW\LVKHUHE\H[SUHVVO\YHVWHGLQWKH
%RDUGRI'LUHFWRUVVXEMHFWWRWKHSURYLVLRQVRIWKLV$57,&/(,9DQGWRWKHOLPLWDWLRQV
SUHVFULEHGE\ODZWRDXWKRUL]HWKHLVVXHIURPWLPHWRWLPHRIRQHRUPRUHVHULHVRI3UHIHUUHG
6WRFNDQGZLWKUHVSHFWWRHDFKVXFKVHULHVWRIL[E\UHVROXWLRQRUUHVROXWLRQVDGRSWHGE\WKH
DIILUPDWLYHYRWHRIDPDMRULW\RIWKHZKROH%RDUGRI'LUHFWRUVSURYLGLQJIRUWKHLVVXHRIVXFK
VHULHVWKHYRWLQJSRZHUVIXOORUOLPLWHGLIDQ\RIWKHVKDUHVRIVXFKVHULHVDQGWKHGHVLJQDWLRQV
SUHIHUHQFHVDQGUHODWLYHSDUWLFLSDWLQJRSWLRQDORURWKHUVSHFLDOULJKWVDQGWKHTXDOLILFDWLRQV
OLPLWDWLRQVRUUHVWULFWLRQVWKHUHRI7KHDXWKRULW\RIWKH%RDUGRI'LUHFWRUVZLWKUHVSHFWWRHDFK
VHULHVVKDOOLQFOXGHEXWQRWEHOLPLWHGWRWKHGHWHUPLQDWLRQRIWKHIROORZLQJ

                       D      7KHGHVLJQDWLRQRIVXFKVHULHV

                     E     7KHGLYLGHQGUDWHRIVXFKVHULHVWKHFRQGLWLRQVDQGGDWHVXSRQ
ZKLFKVXFKGLYLGHQGVVKDOOEHSD\DEOHWKHUHODWLRQZKLFKVXFKGLYLGHQGVVKDOOEHDUWRWKH
GLYLGHQGVSD\DEOHRQDQ\RWKHUFODVVRUFODVVHVRUVHULHVRIWKH&RUSRUDWLRQ¶VFDSLWDOVWRFNDQG
ZKHWKHUVXFKGLYLGHQGVVKDOOEHFXPXODWLYHRUQRQFXPXODWLYH

                       F    :KHWKHUWKHVKDUHVRIVXFKVHULHVVKDOOEHVXEMHFWWRUHGHPSWLRQE\
WKH&RUSRUDWLRQDWWKHRSWLRQRIHLWKHUWKH&RUSRUDWLRQRUWKHKROGHURUERWKRUXSRQWKH
KDSSHQLQJRIDVSHFLILHGHYHQWDQGLIPDGHVXEMHFWWRDQ\VXFKUHGHPSWLRQWKHWLPHVRUHYHQWV
SULFHVDQGRWKHUWHUPVDQGFRQGLWLRQVRIVXFKUHGHPSWLRQ


                                                  

     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 64 of 152



                     G     7KHWHUPVDQGDPRXQWRIDQ\VLQNLQJIXQGSURYLGHGIRUWKH
SXUFKDVHRUUHGHPSWLRQRIWKHVKDUHVRIVXFKVHULHV

                        H    :KHWKHUWKHVKDUHVRIVXFKVHULHVVKDOOEHFRQYHUWLEOHLQWRRU
H[FKDQJHDEOHIRUDWWKHRSWLRQRIHLWKHUWKHKROGHURUWKH&RUSRUDWLRQRUXSRQWKHKDSSHQLQJRID
VSHFLILHGHYHQWVKDUHVRIDQ\RWKHUFODVVRUFODVVHVRURIDQ\RWKHUVHULHVRIWKHVDPHRUDQ\
RWKHUFODVVRUFODVVHVRIWKH&RUSRUDWLRQ¶VFDSLWDOVWRFNDQGLISURYLVLRQLVPDGHIRUFRQYHUVLRQ
RUH[FKDQJHWKHWLPHVRUHYHQWVSULFHVUDWHVDGMXVWPHQWVDQGRWKHUWHUPVDQGFRQGLWLRQVRI
VXFKFRQYHUVLRQVRUH[FKDQJHV

                       I    7KHUHVWULFWLRQVLIDQ\RQWKHLVVXHRUUHLVVXHRIDQ\DGGLWLRQDO
3UHIHUUHG6WRFN

                      J     7KHULJKWVRIWKHKROGHUVRIWKHVKDUHVRIVXFKVHULHVXSRQWKH
YROXQWDU\RULQYROXQWDU\OLTXLGDWLRQGLVVROXWLRQRUZLQGLQJXSRIWKH&RUSRUDWLRQ

                       K    7KHSURYLVLRQVDVWRYRWLQJRSWLRQDODQGRURWKHUVSHFLDOULJKWV
DQGSUHIHUHQFHVLIDQ\

                      &HUWLILFDWH%HIRUHWKH&RUSRUDWLRQVKDOOLVVXHDQ\VKDUHVRI3UHIHUUHG
6WRFNRIDQ\VHULHVDFHUWLILFDWHRIGHVLJQDWLRQVHWWLQJIRUWKDFRS\RIWKHUHVROXWLRQRU
UHVROXWLRQVRIWKH%RDUGRI'LUHFWRUVDQGHVWDEOLVKLQJWKHYRWLQJSRZHUVLIDQ\DQGWKH
GHVLJQDWLRQVSUHIHUHQFHVDQGUHODWLYHSDUWLFLSDWLQJRSWLRQDORURWKHUVSHFLDOULJKWVLIDQ\DQG
WKHTXDOLILFDWLRQVOLPLWDWLRQVRUUHVWULFWLRQVWKHUHRILIDQ\UHODWLQJWRWKHVKDUHVRI3UHIHUUHG
6WRFNRIVXFKVHULHVDQGWKHQXPEHURIVKDUHVRI3UHIHUUHG6WRFNRIVXFKVHULHVDXWKRUL]HGE\WKH
%RDUGRI'LUHFWRUVWREHLVVXHGVKDOOEHPDGHDQGVLJQHGE\DQRIILFHURIWKH&RUSRUDWLRQDQG
ILOHGLQWKHPDQQHUSUHVFULEHGE\WKH1HYDGD5HYLVHG6WDWXWHVDVDPHQGHGIURPWLPHWRWLPH
 WKH³156´ 

        &     &RPPRQ6WRFN

                    9RWLQJ5LJKWV7KHKROGHUVRI&RPPRQ6WRFNZLOOEHHQWLWOHGWRQRWLFHRI
DQGWRDWWHQGDOOPHHWLQJVRIWKHVWRFNKROGHUVRIWKH&RUSRUDWLRQDQGVKDOOEHHQWLWOHGWRRQHYRWH
SHUVKDUHRQDOOPDWWHUVWREHYRWHGRQE\WKH&RUSRUDWLRQ¶VVWRFNKROGHUV

                     'LYLGHQGV6XEMHFWWRDOOSURYLVLRQVRIWKLV$57,&/(,9LQFOXGLQJWKH
ULJKWVRIKROGHUVRIDQ\3UHIHUUHG6WRFNKDYLQJSUHIHUHQFHDVWRGLYLGHQGVDQGH[FHSWDV
RWKHUZLVHSURYLGHGE\WKHVH$UWLFOHVRI,QFRUSRUDWLRQRUWKH156WKHKROGHUVRIWKH&RPPRQ
6WRFNVKDOOEHHQWLWOHGWRUHFHLYHGLYLGHQGVZKHQDQGDVGHFODUHGE\WKH%RDUGRI'LUHFWRUVRXW
RIDQ\IXQGVOHJDOO\DYDLODEOHIRUVXFKSXUSRVH:KHQDQGDVGLYLGHQGVDUHGHFODUHGWKHUHRQ
ZKHWKHUSD\DEOHLQFDVKSURSHUW\RUVHFXULWLHVRIWKH&RUSRUDWLRQWKHKROGHUVRI&RPPRQ6WRFN
ZLOOEHHQWLWOHGWRVKDUHUDWDEO\DFFRUGLQJWRWKHQXPEHURIVKDUHVRI&RPPRQ6WRFNKHOGE\
WKHPLQVXFKGLYLGHQGV

                    /LTXLGDWLRQ5LJKWV,QWKHHYHQWRIDQ\OLTXLGDWLRQGLVVROXWLRQRUZLQGLQJ
XSRIWKH&RUSRUDWLRQZKHWKHUYROXQWDU\RULQYROXQWDU\RUDQ\GLVWULEXWLRQRIDQ\RILWVDVVHWVWR
DQ\RILWVVWRFNKROGHUVRWKHUWKDQE\GLYLGHQGVIURPIXQGVOHJDOO\DYDLODEOHWKHUHIRUDQGRWKHU
WKDQSD\PHQWVPDGHXSRQUHGHPSWLRQVRUSXUFKDVHVRIVKDUHVRIWKH&RUSRUDWLRQDIWHUSD\PHQW

                                                
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 65 of 152



LQIXOORIWKHDPRXQWZKLFKWKHKROGHUVRI3UHIHUUHG6WRFNDUHHQWLWOHGWRUHFHLYHLQVXFKHYHQW
WKHKROGHUVRI&RPPRQ6WRFNVKDOOEHHQWLWOHGWRVKDUHUDWDEO\DFFRUGLQJWRWKHQXPEHURI
VKDUHVRI&RPPRQ6WRFNKHOGE\WKHPLQWKHUHPDLQLQJDVVHWVRIWKH&RUSRUDWLRQDYDLODEOHIRU
GLVWULEXWLRQWRLWVVWRFNKROGHUV

                                                 $57,&/(9
                                                  %</$:6

        ,QIXUWKHUDQFHDQGQRWLQOLPLWDWLRQRIWKHSRZHUVFRQIHUUHGE\VWDWXWHWKH%RDUGRI
'LUHFWRUVLVH[SUHVVO\DXWKRUL]HGWRDGRSWDPHQGRUUHSHDOWKHE\ODZVRIWKH&RUSRUDWLRQ DV
DPHQGHGIURPWLPHWRWLPHWKH³%\ODZV´ (OHFWLRQVRIGLUHFWRUVQHHGQRWEHE\ZULWWHQEDOORW
XQOHVVWKH%\ODZVVKDOOVRSURYLGH0HHWLQJVRIVWRFNKROGHUVPD\EHKHOGZLWKLQRUZLWKRXWWKH
6WDWHRI1HYDGDDVWKH%\ODZVSURYLGH7KHERRNVRIWKH&RUSRUDWLRQPD\EHNHSW VXEMHFWWR
DQ\SURYLVLRQFRQWDLQHGLQWKHVWDWXWHV RXWVLGHWKH6WDWHRI1HYDGDDWVXFKSODFHRUSODFHVDV
PD\EHGHVLJQDWHGIURPWLPHWRWLPHE\WKH%RDUGRI'LUHFWRUVRULQWKH%\ODZV

                                          $57,&/(9,
                                     $0(1'0(17672$57,&/(6

         7KH&RUSRUDWLRQUHVHUYHVWKHULJKWWRDPHQGDOWHUFKDQJHRUUHSHDODQ\SURYLVLRQ
FRQWDLQHGLQWKHVH$UWLFOHVRI,QFRUSRUDWLRQLQWKHPDQQHUQRZRUKHUHDIWHUSUHVFULEHGE\
VWDWXWHDQGDOOULJKWVFRQIHUUHGXSRQVWRFNKROGHUVKHUHLQDUHJUDQWHGVXEMHFWWRWKLVUHVHUYDWLRQ

                                          $57,&/(9,,
                                 ,1'(01,),&$7,21(;&8/3$7,21

        $  ,QGHPQLILFDWLRQ7RWKHIXOOHVWH[WHQWSHUPLWWHGXQGHUWKH156 LQFOXGLQJ
ZLWKRXWOLPLWDWLRQ156156DQG DQGRWKHUDSSOLFDEOHODZWKH
&RUSRUDWLRQVKDOOLQGHPQLI\GLUHFWRUVDQGRIILFHUVRIWKH&RUSRUDWLRQLQWKHLUUHVSHFWLYH
FDSDFLWLHVDVVXFKDQGLQDQ\DQGDOORWKHUFDSDFLWLHVLQZKLFKDQ\RIWKHPVHUYHVDWWKHUHTXHVW
RIWKH&RUSRUDWLRQ

          %  /LPLWDWLRQRQ/LDELOLW\7KHOLDELOLW\RIGLUHFWRUVDQGRIILFHUVRIWKH&RUSRUDWLRQ
VKDOOEHHOLPLQDWHGRUOLPLWHGWRWKHIXOOHVWH[WHQWSHUPLWWHGE\WKH156,IWKH156LVDPHQGHG
WRIXUWKHUHOLPLQDWHRUOLPLWRUDXWKRUL]HFRUSRUDWHDFWLRQWRIXUWKHUHOLPLQDWHRUOLPLWWKHOLDELOLW\
RIGLUHFWRUVRURIILFHUVWKHOLDELOLW\RIGLUHFWRUVDQGRIILFHUVRIWKH&RUSRUDWLRQVKDOOEH
HOLPLQDWHGRUOLPLWHGWRWKHIXOOHVWH[WHQWSHUPLWWHGE\WKH156DVVRDPHQGHGIURPWLPHWR
WLPH

         &  5HSHDODQG&RQIOLFWV$Q\DPHQGPHQWWRRUUHSHDORIDQ\SURYLVLRQRUVHFWLRQRI
WKLV$57,&/(9,,VKDOOEHSURVSHFWLYHRQO\DQGVKDOOQRWDSSO\WRRUKDYHDQ\HIIHFWRQWKH
ULJKWRUSURWHFWLRQRIRUWKHOLDELOLW\RUDOOHJHGOLDELOLW\RIDQ\GLUHFWRURURIILFHURIWKH
&RUSRUDWLRQH[LVWLQJSULRUWRRUDWWKHWLPHRIVXFKDPHQGPHQWRUUHSHDO,QWKHHYHQWRIDQ\
FRQIOLFWEHWZHHQDQ\SURYLVLRQRUVHFWLRQRIWKLV$57,&/(9,,DQGDQ\RWKHUDUWLFOHRIWKH
$UWLFOHVRI,QFRUSRUDWLRQWKHWHUPVDQGSURYLVLRQVRIWKLV$57,&/(9,,VKDOOFRQWURO




                                                  
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 66 of 152



                                        $57,&/(9,,,
                                &203/,$1&(:,7+*$0,1*/$:6

        7RHQDEOHWKH&RUSRUDWLRQRUDQ\$IILOLDWH DVVXFKWHUPLVKHUHLQDIWHUGHILQHG WKHUHRIWR
VHFXUHDQGPDLQWDLQLQJRRGVWDQGLQJDOOOLFHQVHVFRQWUDFWVIUDQFKLVHVSHUPLWVUHJLVWUDWLRQV
ILQGLQJVRIVXLWDELOLW\H[HPSWLRQVZDLYHUVDQGRWKHUUHJXODWRU\DSSURYDOVUHODWHGWRWKH
RZQHUVKLSFRQWUROFRQGXFWRURSHUDWLRQRIJDPLQJDQGUHODWHGDFWLYLWLHVQRZRUKHUHDIWHU
HQJDJHGLQE\WKH&RUSRUDWLRQRUDQ\$IILOLDWHWKHUHRIZLWKLQRUZLWKRXWWKH8QLWHG6WDWHVRI
$PHULFD FROOHFWLYHO\³*DPLQJ/LFHQVHV´ WKHIROORZLQJSURYLVLRQVVKDOODSSO\

                 $  $OO6HFXULWLHV DVKHUHLQDIWHUGHILQHG VKDOOEHKHOGVXEMHFWWRDOO
DSSOLFDEOH*DPLQJ/DZV DVKHUHLQDIWHUGHILQHG DQGWKHVXLWDELOLW\VWDQGDUGVTXDOLILFDWLRQVDQG
UHTXLUHPHQWVRIWKH*DPLQJ$XWKRULWLHV DVKHUHLQDIWHUGHILQHG WKDWUHJXODWHWKHRSHUDWLRQDQG
FRQGXFWRIWKHEXVLQHVVHVRIWKH&RUSRUDWLRQRUDQ\$IILOLDWHWKHUHRIDQGLQDFFRUGDQFHZLWKWKH
UHTXLUHPHQWVRIDOODSSOLFDEOH*DPLQJ/DZV$Q\SHUVRQ DVKHUHLQDIWHUGHILQHG RZQLQJRU
FRQWUROOLQJ6HFXULWLHVVKDOOFRPSO\ZLWKDOODSSOLFDEOH*DPLQJ/DZV,IDQ\SHUVRQWKDWKROGV
6HFXULWLHVRIWKH&RUSRUDWLRQLVGHWHUPLQHGWREHD'LVTXDOLILHG+ROGHU DVKHUHLQDIWHUGHILQHG 
WKHQLIWKH&RUSRUDWLRQVRHOHFWVLQLWVVROHGLVFUHWLRQ XQOHVVRWKHUZLVHUHTXLUHGE\DQ\*DPLQJ
/DZRU*DPLQJ$XWKRULW\ 

                           VXFKSHUVRQVKDOOVHOORURWKHUZLVHGLVSRVHRIVXFK6HFXULWLHVRU
RWKHULQWHUHVWLQWKH&RUSRUDWLRQZLWKLQWKHGD\SHULRGFRPPHQFLQJRQWKHGDWHWKH
&RUSRUDWLRQJLYHVWKHSHUVRQQRWLFHRIVXFKSHUVRQ¶VXQVXLWDELOLW\RUGLVTXDOLILFDWLRQDQG
UHTXLULQJVXFKGLVSRVLWLRQ RUDQHDUOLHUWLPHLIVRUHTXLUHGE\DQ\*DPLQJ$XWKRULW\RUDQ\
*DPLQJ/DZ LQDPDQQHUVDWLVIDFWRU\WRWKH%RDUGRI'LUHFWRUVLQLWVVROHGLVFUHWLRQRU

                           WKH&RUSRUDWLRQPD\UHGHHPDQ\RUDOOVXFK6HFXULWLHVRIWKH
&RUSRUDWLRQRQWKHGDWHVSHFLILHGLQWKHQRWLFHJLYHQE\WKH&RUSRUDWLRQWRVXFKSHUVRQZKLFK
GDWHPD\QRWEHOHVVWKDQGD\VDIWHUQRWLFHLVJLYHQDWDSULFHHTXDOWRWKH5HGHPSWLRQ3ULFH
  DVKHUHLQDIWHUGHILQHG 

                 %  1RWLFHWRD'LVTXDOLILHG+ROGHUXQGHUSDUDJUDSK $  RU  RIWKLV
$57,&/(9,,,VKDOOEHGHOLYHUHGLQZULWLQJE\SHUVRQDOGHOLYHU\PDLOLQJLWWRWKHDGGUHVV
VKRZQRQWKH&RUSRUDWLRQ¶VERRNVDQGUHFRUGVRUDQ\RWKHUUHDVRQDEOHPHDQVDQGVKDOOEH
GHHPHGHIIHFWLYHRQWKHGDWHJLYHQ WKH³1RWLFH'DWH´ )DLOXUHRIWKH&RUSRUDWLRQWRSURYLGH
VXFKQRWLFHWRD'LVTXDOLILHG+ROGHUDIWHUPDNLQJUHDVRQDEOHHIIRUWVWRGRVRVKDOOQRWSUHFOXGH
WKH&RUSRUDWLRQIURPH[HUFLVLQJLWVULJKWVXQGHUWKLV$UWLFOH

                 &  ,IWKH&RUSRUDWLRQLQWHQGVWRUHGHHP6HFXULWLHVLQDFFRUGDQFHZLWK
SDUDJUDSK $  RIWKLV$57,&/(9,,,WKHQRWLFHVKDOOVSHFLI\WKH6HFXULWLHVWREHUHGHHPHG
WKHGDWHWLPHDQGSODFHZKHQVXFKUHGHPSWLRQZLOOEHFRQVXPPDWHGZKLFKGDWHLQQRHYHQWZLOO
EHHDUOLHUWKDQGD\VDIWHUWKHGDWHRIVXFKQRWLFHDQGWKH5HGHPSWLRQ3ULFH LWEHLQJVXIILFLHQW
IRUWKHSXUSRVHVRIWKLV$57,&/(9,,,IRUWKH&RUSRUDWLRQWRLQGLFDWHJHQHUDOO\WKDWWKH
5HGHPSWLRQ3ULFHZLOOEHGHWHUPLQHGLQDFFRUGDQFHZLWKSDUDJUDSKV & DQG 0 KHUHRI ,IWKH
&RUSRUDWLRQJLYHVWKHQRWLFHSURYLGHGIRUE\WKHSUHFHGLQJVHQWHQFHVXFKQRWLFHVKDOOEHGHHPHG
WRFRQVWLWXWHDELQGLQJDJUHHPHQWRQWKHSDUWRIWKH&RUSRUDWLRQWRUHGHHPDQGRQWKHSDUWRIWKH


                                                

     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 67 of 152



SHUVRQQRWLILHGWRVHOOWKH6HFXULWLHVUHIHUUHGWRLQVXFK1RWLFHLQDFFRUGDQFHZLWKWKLV
$57,&/(9,,,

                 '  7KHRSHUDWLRQRIWKLV$57,&/(9,,,VKDOOQRWEHVWD\HGE\DQDSSHDOIURP
DGHWHUPLQDWLRQRIDQ\*DPLQJ$XWKRULW\

                 (  &RPPHQFLQJRQWKH1RWLFH'DWH RUVXFKHDUOLHUGDWHRQZKLFKDQ\
*DPLQJ$XWKRULW\VHUYHVQRWLFHRILWVGHWHUPLQDWLRQRIXQVXLWDELOLW\RUGLVTXDOLILFDWLRQRIWKH
'LVTXDOLILHG+ROGHURQWKH&RUSRUDWLRQ WKH'LVTXDOLILHG+ROGHUVKDOOQRWEHHQWLWOHGWRUHFHLYH
SD\PHQWVRIGLYLGHQGVRULQWHUHVWXSRQDQ\6HFXULWLHVRIWKH&RUSRUDWLRQKHOGE\VXFK
'LVTXDOLILHG+ROGHURUH[HUFLVHGLUHFWO\RULQGLUHFWO\DQ\YRWLQJRURWKHUULJKWVFRQIHUUHGE\
WKH&RUSRUDWLRQ¶V6HFXULWLHVXSRQWKHKROGHUVWKHUHRI

                 )     7KH%RDUGRI'LUHFWRUVVKDOOKDYHWKHSRZHUWRGHWHUPLQHRQWKHEDVLVRI
LQIRUPDWLRQNQRZQWRWKH%RDUGDIWHUUHDVRQDEOHLQTXLU\DOOTXHVWLRQVDULVLQJXQGHUWKLV
$57,&/(9,,,LQFOXGLQJZLWKRXWOLPLWDWLRQ  ZKHWKHUDSHUVRQLVD'LVTXDOLILHG+ROGHU  
ZKHWKHUD'LVTXDOLILHG+ROGHUKDVGLVSRVHGRI6HFXULWLHVSXUVXDQWWRSDUDJUDSK $ RIWKLV
$57,&/(9,,,DQG  WKHDPRXQWRI6HFXULWLHVKHOGGLUHFWO\RULQGLUHFWO\E\DQ\SHUVRQ$Q\
VXFKGHWHUPLQDWLRQVKDOOEHELQGLQJDQGFRQFOXVLYHRQDOOVXFKSHUVRQV

                 *  7KH&RUSRUDWLRQVKDOOEHHQWLWOHGWRLQMXQFWLYHUHOLHILQDQ\FRXUWRI
FRPSHWHQWMXULVGLFWLRQWRHQIRUFHWKHSURYLVLRQVRIWKLV$57,&/(9,,,DQGHDFKKROGHURI
6HFXULWLHVRIWKH&RUSRUDWLRQVKDOOEHGHHPHGWRKDYHDFNQRZOHGJHGE\DFTXLULQJRUUHWDLQLQJ
6HFXULWLHVRIWKH&RUSRUDWLRQWKDWIDLOXUHWRFRPSO\ZLWKWKLV$57,&/(9,,,ZLOOH[SRVHWKH
&RUSRUDWLRQWRLUUHSDUDEOHLQMXU\IRUZKLFKWKHUHLVQRDGHTXDWHUHPHG\DWODZDQGWKDWWKH
&RUSRUDWLRQLVHQWLWOHGWRLQMXQFWLYHUHOLHIWRHQIRUFHWKHSURYLVLRQVRIWKLV$57,&/(9,,,

                 +  $'LVTXDOLILHG+ROGHUVKDOOLQGHPQLI\WKH&RUSRUDWLRQDQGLWV$IILOLDWHV
IRUDQ\DQGDOOGLUHFWRULQGLUHFWFRVWVLQFOXGLQJDWWRUQH\V¶IHHVLQFXUUHGE\WKH&RUSRUDWLRQRU
DQ\RILWV$IILOLDWHVDVDUHVXOWRIVXFKSHUVRQ¶VFRQWLQXLQJRZQHUVKLSRIRUIDLOXUHWRGLYHVWWKH
6HFXULWLHV

                 ,     $Q\SHUVRQWRZKRPDUHGHPSWLRQQRWLFHLVJLYHQSXUVXDQWWRWKH
SURYLVLRQVRIWKLV$57,&/(9,,,VKDOOKDYHWKHEXUGHQRIHVWDEOLVKLQJWRWKHVDWLVIDFWLRQRIWKH
&RUSRUDWLRQWKHGDWHVRQZKLFKDQGWKH3XUFKDVH3ULFHDWZKLFKVXFKSHUVRQDFTXLUHGWKH
6HFXULWLHVVXEMHFWWRVXFKQRWLFH

                 -     7KHULJKWRIWKH&RUSRUDWLRQWRUHGHHP6HFXULWLHVSXUVXDQWWRWKLV
$57,&/(9,,,VKDOOQRWEHH[FOXVLYHRIDQ\RWKHUULJKWVWKH&RUSRUDWLRQRUDQ\RILWV$IILOLDWHV
PD\KDYHRUKHUHDIWHUDFTXLUHXQGHUDQ\DJUHHPHQWSURYLVLRQRIWKHE\ODZVRIWKH&RUSRUDWLRQ
RUVXFK$IILOLDWHRURWKHUZLVH1RWKLQJLQWKLV$57,&/(9,,,VKDOOEHFRQVWUXHGWR L UHOLHYH
DQ\'LVTXDOLILHG+ROGHU RUDQ\$IILOLDWHWKHUHRI IURPDQ\ILGXFLDU\REOLJDWLRQLPSRVHGE\ODZ
  LL SURKLELWRUDIIHFWDQ\FRQWUDFWXDODUUDQJHPHQWZKLFKWKH&RUSRUDWLRQPD\PDNHIURPWLPHWR
WLPHZLWKDQ\KROGHURI6HFXULWLHVWRSXUFKDVHDOORUDQ\SDUWRIDQ\RWKHUVHFXULWLHVKHOGE\VXFK
KROGHURU LLL EHLQGHURJDWLRQRIDQ\DFWLRQSDVWRUIXWXUHZKLFKKDVEHHQRUPD\EHWDNHQE\



                                                 

     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 68 of 152



WKH%RDUGRI'LUHFWRUVRUDQ\KROGHURI6HFXULWLHVZLWKUHVSHFWWRWKHVXEMHFWPDWWHURIWKLV
$57,&/(9,,,

                .  1RWKLQJFRQWDLQHGLQWKLV$57,&/(9,,,VKDOOOLPLWWKHDXWKRULW\RIWKH
%RDUGRI'LUHFWRUVWRWDNHVXFKRWKHUDFWLRQWRWKHH[WHQWQRWSURKLELWHGE\ODZDVLWGHHPV
QHFHVVDU\RUDGYLVDEOHWRSURWHFWWKH&RUSRUDWLRQRUDQ\RILWV$IILOLDWHVIURPWKHGHQLDORUORVV
RUWKUHDWHQHGGHQLDORUORVVRIDQ\*DPLQJ/LFHQVH

                /  ,IDQ\SURYLVLRQRIWKLV$57,&/(9,,,RUWKHDSSOLFDWLRQRIDQ\VXFK
SURYLVLRQWRDQ\SHUVRQRUXQGHUDQ\FLUFXPVWDQFHVKDOOEHKHOGLQYDOLGLOOHJDORUXQHQIRUFHDEOH
LQDQ\UHVSHFWE\DFRXUWRIFRPSHWHQWMXULVGLFWLRQVXFKLQYDOLGLW\LOOHJDOLW\RUXQHQIRUFHDELOLW\
VKDOOQRWDIIHFWDQ\RWKHUSURYLVLRQRIWKLV$57,&/(9,,,([FHSWDVPD\EHUHTXLUHGE\DQ\
DSSOLFDEOH*DPLQJ/DZRU*DPLQJ$XWKRULW\WKH%RDUGRI'LUHFWRUVPD\ZDLYHDQ\RIWKH
ULJKWVRIWKH&RUSRUDWLRQRUDQ\UHVWULFWLRQVFRQWDLQHGLQWKLV$57,&/(9,,,LQDQ\LQVWDQFHLQ
ZKLFKDQGWRWKHH[WHQWWKH%RDUGRI'LUHFWRUVGHWHUPLQHVWKDWDZDLYHUZRXOGEHLQWKHEHVW
LQWHUHVWVRIWKH&RUSRUDWLRQ([FHSWDVUHTXLUHGE\D*DPLQJ$XWKRULW\QRWKLQJLQWKLV
$57,&/(9,,,VKDOOEHGHHPHGRUFRQVWUXHGWRUHTXLUHWKH&RUSRUDWLRQWRUHGHHPRUUHSXUFKDVH
DQ\6HFXULWLHVRZQHGRUFRQWUROOHGE\D'LVTXDOLILHG+ROGHURUDQ\$IILOLDWHWKHUHRI

                0  )RUWKHSXUSRVHVRIWKLV$57,&/(9,,,

                            ³$IILOLDWH´PHDQVDSHUVRQWKDWGLUHFWO\RULQGLUHFWO\WKURXJKRQH
RUPRUHLQWHUPHGLDULHVFRQWUROVRULVFRQWUROOHGE\RULVXQGHUFRPPRQFRQWUROZLWKWKHSHUVRQ
VSHFLILHG LQFOXGLQJDQ\GLUHFWRULQGLUHFWVXEVLGLDU\RIVXFKSHUVRQ )RUSXUSRVHVRIWKLV
GHILQLWLRQ³FRQWURO´ LQFOXGLQJZLWKFRUUHODWLYHPHDQLQJVWKHWHUPV³FRQWUROOLQJ´³FRQWUROOHG
E\´DQG³XQGHUFRPPRQFRQWUROZLWK´ DVXVHGZLWKUHVSHFWWRDSHUVRQPHDQVWKHSRVVHVVLRQ
GLUHFWO\RULQGLUHFWO\RIWKHSRZHUWRGLUHFWRUFDXVHWKHGLUHFWLRQRIWKHPDQDJHPHQWRUSROLFLHV
RIVXFKSHUVRQZKHWKHUWKURXJKWKHRZQHUVKLSRIYRWLQJVHFXULWLHVE\DJUHHPHQWRURWKHUZLVH
)RUSXUSRVHVRIWKLV$57,&/(9,,,WKHWHUP³$IILOLDWH´VKDOODOVRLQFOXGHDQ\MRLQWYHQWXUH
PLQRULW\RZQHGHQWLW\RURWKHUHQWHUSULVHLQZKLFKWKH&RUSRUDWLRQRUDQ\RILWV$IILOLDWHVKDV
DQ\GLUHFWRULQGLUHFWLQWHUHVW

                            ³'LVTXDOLILHG+ROGHU´PHDQVDQ\UHFRUGRUEHQHILFLDOKROGHURIWKH
&RUSRUDWLRQ¶V6HFXULWLHV L ZKRLVUHTXHVWHGRUUHTXLUHGSXUVXDQWWRDQ\*DPLQJ/DZWRDSSHDU
EHIRUHRUVXEPLWWRWKHMXULVGLFWLRQRIRUILOHDQDSSOLFDWLRQZLWKRUSURYLGHLQIRUPDWLRQWRDQ\
*DPLQJ$XWKRULW\DQGHLWKHUUHIXVHVWRGRVRRURWKHUZLVHIDLOVWRFRPSO\ZLWKVXFKUHTXHVWRU
UHTXLUHPHQWZLWKLQDUHDVRQDEOHSHULRGRIWLPH LL ZKRKDVZLWKGUDZQRUUHTXHVWHGWKH
ZLWKGUDZDORIDSHQGLQJDSSOLFDWLRQIRUDQ\*DPLQJ/LFHQVHIURPDQ\*DPLQJ$XWKRULW\LQ
DQWLFLSDWLRQRIVXFKSHUVRQEHLQJGHQLHGVXFK*DPLQJ/LFHQVHRUUHFHLYLQJVXFK*DPLQJ
/LFHQVHVXEMHFWWRPDWHULDOO\EXUGHQVRPHRUXQDFFHSWDEOHWHUPVRUFRQGLWLRQV LLL ZKRLV
GHWHUPLQHGRUVKDOOKDYHEHHQGHWHUPLQHGE\DQ\*DPLQJ$XWKRULW\QRWWREHVXLWDEOHRU
TXDOLILHGZLWKUHVSHFWWRRZQLQJRUFRQWUROOLQJ6HFXULWLHVRUVHFXULWLHVRIDQ$IILOLDWHRIWKH
&RUSRUDWLRQRU LY ZKRVHRZQHUVKLSRUFRQWURORI6HFXULWLHVPD\UHVXOWLQWKHMXGJPHQWRIWKH
%RDUGRI'LUHFWRUVLQWKHIDLOXUHRIWKH&RUSRUDWLRQRUDQ\RILWV$IILOLDWHVWRREWDLQPDLQWDLQ
UHWDLQUHQHZRUTXDOLI\IRUD*DPLQJ/LFHQVHRUFDXVHRURWKHUZLVHUHVXOWLQWKHLPSRVLWLRQRI
DQ\PDWHULDOO\EXUGHQVRPHRUXQDFFHSWDEOHWHUPVRUFRQGLWLRQVRQDQ\*DPLQJ/LFHQVH


                                                 

     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 69 of 152




                            ³*DPLQJ$XWKRULW\´PHDQVDQ\JRYHUQPHQWFRXUWRUIHGHUDO
VWDWHSURYLQFLDOORFDOLQWHUQDWLRQDOWULEDORUIRUHLJQJRYHUQPHQWDODGPLQLVWUDWLYHRUUHJXODWRU\
RUOLFHQVLQJERG\DJHQF\DXWKRULW\RURIILFLDOZKLFKUHJXODWHVRUKDVDXWKRULW\RYHULQFOXGLQJ
ZLWKRXWOLPLWDWLRQWKHULJKWWRLVVXHRUJUDQWDOLFHQVHFRQWUDFWIUDQFKLVHSHUPLWUHJLVWUDWLRQ
ILQGLQJRIVXLWDELOLW\H[HPSWLRQZDLYHURURWKHUUHJXODWRU\DSSURYDODQ\IRUPRIJDPLQJRU
UHODWHGDFWLYLWLHVFRQGXFWHGRUSURSRVHGWREHFRQGXFWHGE\WKH&RUSRUDWLRQRUDQ\RILWV
$IILOLDWHVLQDQ\MXULVGLFWLRQLQFOXGLQJZLWKRXWOLPLWDWLRQORWWHU\SDULPXWXHOZDJHULQJVSRUWV
ZDJHULQJDQGYLGHRJDPLQJDFWLYLWLHV

                            ³*DPLQJ/DZ´PHDQVDQ\IHGHUDOVWDWHSURYLQFLDOORFDO
LQWHUQDWLRQDOWULEDORUIRUHLJQODZVWDWXWHRUGHUUXOHUHJXODWLRQGHFUHHRUGLQDQFHRU
LQWHUSUHWDWLRQSXUVXDQWWRZKLFKDQ\*DPLQJ$XWKRULW\SRVVHVVHVRUDVVHUWVUHJXODWRU\RU
OLFHQVLQJDXWKRULW\RYHUWKHRZQHUVKLSRSHUDWLRQPDQDJHPHQWRUFRQGXFWRIJDPLQJDQGUHODWHG
DFWLYLWLHV

                            ³SHUVRQ´PHDQVDQ\LQGLYLGXDOSDUWQHUVKLSILUPFRUSRUDWLRQ
OLPLWHGOLDELOLW\FRPSDQ\WUXVWRURWKHUHQWLW\

                            ³3XUFKDVH3ULFH´PHDQVWKHSULFHSDLGWRDFTXLUHD6HFXULW\
H[FOXVLYHRIFRPPLVVLRQVWD[HVDQGRWKHUIHHVDQGH[SHQVHVDGMXVWHGIRUDQ\VWRFNVSOLWVWRFN
GLYLGHQGFRPELQDWLRQRIVKDUHVRUVLPLODUHYHQW

                            ³5HGHPSWLRQ3ULFH´PHDQVZLWKUHVSHFWWRDQ\6HFXULWLHVWKH
SULFHHTXDOWRWKHOHVVHURI  WKHDYHUDJHFORVLQJVDOHSULFHRIVXFK6HFXULWLHVDVUHSRUWHGIRU
FRPSRVLWHWUDQVDFWLRQVLQVHFXULWLHVOLVWHGRQWKHSULQFLSDOWUDGLQJPDUNHWRQZKLFKVXFK
6HFXULWLHVDUHWKHQOLVWHGRUDGPLWWHGIRUWUDGLQJGXULQJWKHWUDGLQJGD\VSUHFHGLQJWKH1RWLFH
'DWHRULIVXFK6HFXULWLHVDUHQRWVROLVWHGRUWUDGHGWKHIDLUYDOXHRIWKH6HFXULWLHVDV
GHWHUPLQHGE\WKH%RDUGRI'LUHFWRUVLQJRRGIDLWKDQGLQFRQVLGHUDWLRQRIVXFKUHFRUGVRIWKH
&RUSRUDWLRQDQGLQIRUPDWLRQRSLQLRQVUHSRUWVRUVWDWHPHQWVSUHVHQWHGWRWKH%RDUGRI'LUHFWRUV
E\DQ\RIWKH&RUSRUDWLRQ¶VRIILFHUVHPSOR\HHVRUILQDQFLDODGYLVRUVRUFRPPLWWHHVRIWKH%RDUG
RI'LUHFWRUV LQFOXGLQJZLWKRXWOLPLWDWLRQLQIRUPDWLRQRSLQLRQVUHSRUWVRUVWDWHPHQWVUHJDUGLQJ
DQ\GLVFRXQWIRUODFNRIPDUNHWDELOLW\RURWKHUZLVH DVWKH%RDUGRI'LUHFWRUVGHHPVLQLWVVROH
GLVFUHWLRQWREHUHOHYDQWDQGSHUWLQHQWWRVXFKGHWHUPLQDWLRQDQG  WKHRULJLQDO3XUFKDVH3ULFH

                            ³6HFXULWLHV´PHDQVDQ\VKDUHVRIFDSLWDOVWRFNERQGVQRWHV
FRQYHUWLEOHGHEHQWXUHVZDUUDQWVRURWKHULQVWUXPHQWVWKDWUHSUHVHQWDVKDUHLQWKHHTXLW\RIWKH
&RUSRUDWLRQDGHEWRZHGE\WKH&RUSRUDWLRQRUWKHULJKWWRDFTXLUHDQ\RIWKHIRUHJRLQJ
                 

                                             $57,&/(,;
                     63(&,$/3529,6,2165(*$5',1*',675,%87,216
                                                    
       1RWZLWKVWDQGLQJDQ\WKLQJWRWKHFRQWUDU\LQWKHVH$UWLFOHVRI,QFRUSRUDWLRQRUWKH
%\ODZVWKH&RUSRUDWLRQLVKHUHE\VSHFLILFDOO\DOORZHGWRPDNHDQ\GLVWULEXWLRQWKDWRWKHUZLVH
ZRXOGEHSURKLELWHGE\156  E 


                                                 

Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 70 of 152




                                                10




                                    President




                             9
            Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 71 of 152               +261214+         +261214+

                   BARBARA K. CEGAVSKE
                   Secretary of State
                   202 North Carson Street
                   Carson City, Nevada 89701-4201
                   (775) 684-5708
                   Website: www.nvsos.gov




          Certificate of Designation
                  (PURSUANT TO NRS 78.1955)




USE BLACK INK ONLY - DO NOT HIGHLIGHT                                                           ABOVE SPACE IS FOR OFFICE USE ONLY

                                          Certificate of Designation For
                                           Nevada Profit Corporations
                                           (Pursuant to NRS 78.1955)
1. Name of corporation:
Uekgpvkhke Icogu Eqtrqtcvkqp


2. By resolution of the board of directors pursuant to a provision in the articles of incorporation this
certificate establishes the following regarding the voting powers, designations, preferences,
limitations, restrictions and relative rights of the following class or series of stock.
Ugtkgu C Lwpkqt Rctvkekrcvkpi Rtghgttgf Uvqem<

Vjg dqctf qh fktgevqtu qh Uekgpvkhke Icogu Eqtrqtcvkqp- hqtogtn{ UI Pgxcfc Ogtigt Eqorcp{ )vjg
#Eqtrqtcvkqp#*- rwtuwcpv vq vjg cwvjqtkv{ itcpvgf vjgtgvq wpfgt vjg Eqtrqtcvkqp(u Cogpfgf cpf Tguvcvgf
Ctvkengu qh Kpeqtrqtcvkqp- jgtgd{ guvcdnkujgu c ugtkgu qh vjg Eqtrqtcvkqp(u rtghgttgf uvqem- eqpukuvkpi qh
31-111 ujctgu qh rtghgttgf uvqem- rct xcnwg %1/112 rgt ujctg- fgukipcvgf cu #Ugtkgu C Lwpkqt Rctvkekrcvkpi
Rtghgttgf Uvqem# jcxkpi vjg xqvkpi rqygtu- fgukipcvkqpu- rtghgtgpegu- nkokvcvkqpu- tguvtkevkqpu cpf tgncvkxg
tkijvu ugv hqtvj ykvj rctvkewnctkv{ kp vjg Egtvkhkecvg qh Fgukipcvkqp qh Ugtkgu C Lwpkqt Rctvkekrcvkpi Rtghgttgf
Uvqem qh Uekgpvkhke Icogu Eqtrqtcvkqp- cvvcejgf jgtgvq cu Cvvcejogpv #C#- yjkej ku kpeqtrqtcvgf jgtgkp d{
vjku tghgtgpeg/



3. Effective date of filing: (optional)                                Lcpwct{ 21- 3129- cv ;<12 co
                                                          (must not be later than 90 days after the certificate is filed)
4. Signature: (required)



X
Signature of Officer

Filing Fee: $175.00
IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected.
                                                      See attachment                            Nevada Secretary of State Stock Designation
This form must be accompanied by appropriate fees.                                                                         Revised: 1-5-15
    Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 72 of 152



                                     ATTACHMENT “A”
                          TO CERTIFICATE OF DESIGNATION



                            CERTIFICATE OF DESIGNATION
                                        of

              SERIES A JUNIOR PARTICIPATING PREFERRED STOCK
                                     of

                          SCIENTIFIC GAMES CORPORATION

                 (Pursuant to Section 78.1955 of the Nevada Revised Statutes)

               Scientific Games Corporation, a corporation organized and existing under the
laws of the State of Nevada (the “Corporation”), in accordance with the provisions of Nevada
Revised Statutes (“NRS”) 78.195 and 78.1955, DOES HEREBY CERTIFY:

              That pursuant to the authority vested in the Board of Directors of
              the Corporation (the “Board of Directors”) in accordance with the
              provisions of the Amended and Restated Articles of Incorporation
              of the Corporation, as filed with the Secretary of State of the State
              of Nevada on January 10, 2018 (as heretofore amended and as may
              be amended and/or restated from time to time, the “Articles of
              Incorporation”), the Board of Directors adopted the following
              resolution creating a series of 20,000 shares of preferred stock of
              the Corporation designated as “Series A Junior Participating
              Preferred Stock”:

              RESOLVED, that pursuant to the authority vested in the Board of
              Directors by the Articles of Incorporation and by the provisions of
              NRS 78.195 and 78.1955, the Board of Directors hereby establishes
              a series of preferred stock, par value $0.001 per share, of the
              Corporation and hereby sets forth the powers, designations,
              preferences and relative, participating, optional and other special
              rights, and the qualifications, limitations and restrictions thereof, of
              such series of preferred stock and the number of shares of such
              series (in addition to any provisions set forth in the Articles of
              Incorporation applicable to the preferred stock of all series), as set
              forth as follows:

                       Series A Junior Participating Preferred Stock

              1.      Designation and Amount. There shall be a series of preferred stock, par
value $0.001, of the Corporation (the “Preferred Stock”) that shall be designated as “Series A
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 73 of 152



Junior Participating Preferred Stock,” and the number of shares constituting such series shall be
20,000. Such number of shares may be increased or decreased by resolution of the Board of
Directors; provided, however, that no decrease shall reduce the number of shares of Series A
Junior Participating Preferred Stock to less than the number of shares then issued and
outstanding plus the number of shares issuable upon exercise of outstanding rights, options or
warrants or upon conversion of outstanding securities issued by the Corporation.

               2.     Dividends and Distributions.

                       (i) Subject to the prior and superior rights of the holders of any shares of
any class or series of stock of the Corporation ranking prior and superior to the shares of Series
A Junior Participating Preferred Stock with respect to dividends, the holders of shares of Series
A Junior Participating Preferred Stock, in preference to the holders of shares of any class or
series of stock of the Corporation ranking junior to the Series A Junior Participating Preferred
Stock in respect thereof, shall be entitled to receive, when, as and if declared by the Board of
Directors out of funds legally available for the purpose, quarterly dividends payable in cash on
the last day of March, June, September and December in each year (each such date being
referred to herein as a “Quarterly Dividend Payment Date”), commencing on the first Quarterly
Dividend Payment Date after the first issuance of a share or fraction of a share of Series A Junior
Participating Preferred Stock, in an amount per share (rounded to the nearest cent) equal to the
greater of (a) $10.00 and (b) the sum of (1) the Adjustment Number (as defined below) times the
aggregate per share amount of all cash dividends plus (2) the Adjustment Number times the
aggregate per share amount (payable in kind) of all non-cash dividends or other distributions
other than a dividend payable in shares of Common Stock, par value $0.001 per share, of the
Corporation (the “Common Stock”), or a subdivision of the outstanding shares of Common Stock
(by reclassification or otherwise), in each case declared on the Common Stock since the
immediately preceding Quarterly Dividend Payment Date, or, with respect to the first Quarterly
Dividend Payment Date, since the first issuance of any share or fraction of a share of Series A
Junior Participating Preferred Stock. The “Adjustment Number” shall initially be 10,000. In the
event the Corporation shall at any time after January 10, 2018 (i) declare and pay any dividend
on Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding Common
Stock or (iii) combine the outstanding Common Stock into a smaller number of shares, then in
each such case the Adjustment Number in effect immediately prior to such event shall be
adjusted by multiplying such Adjustment Number by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were outstanding
immediately prior to such event.

                      (ii) The Corporation shall declare a dividend or distribution on the Series
A Junior Participating Preferred Stock as provided in paragraph (A) above immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend payable in
shares of Common Stock).

                      (iii) Dividends shall begin to accrue and be cumulative on outstanding
shares of Series A Junior Participating Preferred Stock from the Quarterly Dividend Payment
Date next preceding the date of issue of such shares of Series A Junior Participating Preferred
Stock, unless the date of issue of such shares is prior to the record date for the first Quarterly
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 74 of 152



Dividend Payment Date; in which case dividends on such shares shall begin to accrue from the
date of issue of such shares, or unless the date of issue is a Quarterly Dividend Payment Date or
is a date after the record date for the determination of holders of shares of Series A Junior
Participating Preferred Stock entitled to receive a quarterly dividend and before such Quarterly
Dividend Payment Date, in either of which events such dividends shall begin to accrue and be
cumulative from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Junior Participating Preferred Stock
in an amount less than the total amount of such dividends at the time accrued and payable on
such shares shall be allocated pro rata on a share-by-share basis among all such shares at the time
outstanding. The Board of Directors may fix a record date for the determination of holders of
shares of Series A Junior Participating Preferred Stock entitled to receive payment of a dividend
or distribution declared thereon, which record date shall be no more than sixty (60) days prior to
the date fixed for the payment thereof.

               3.      Voting Rights. The holders of shares of Series A Junior Participating
Preferred Stock shall have the following voting rights:

                        (i) Each share of Series A Junior Participating Preferred Stock shall
entitle the holder thereof to a number of votes equal to the Adjustment Number on all matters
submitted to a vote of the stockholders of the Corporation. Except as otherwise provided herein,
in another certificate of designation authorizing a series of preferred stock, par value $0.001 per
share, of the Corporation or as required by law, the holders of shares of Series A Junior
Participating Preferred Stock and the holders of shares of Common Stock and any other capital
stock of the Corporation having general voting rights shall vote together as one class on all
matters submitted to a vote of the stockholders of the Corporation.

                       (ii) Except as required by law, by the Articles of Incorporation and by
Section 10 hereof, holders of Series A Junior Participating Preferred Stock shall have no special
voting rights and their consent shall not be required (except to the extent they are entitled to vote
with holders of Common Stock as set forth herein) for taking any corporate action.

                4.      Certain Restrictions. Whenever quarterly dividends or other dividends or
distributions payable on the Series A Junior Participating Preferred Stock as provided in Section
2 are in arrears, thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Junior Participating Preferred Stock outstanding shall have
been paid in full, the Corporation shall not:

                       (i) declare or pay dividends on, make any other distributions on, or
       redeem or purchase or otherwise acquire for consideration any shares of stock ranking
       junior (either as to dividends or upon liquidation, dissolution or winding up) to the Series
       A Junior Participating Preferred Stock other than (A) such redemptions or purchases that
       may be deemed to occur upon the exercise of stock options, warrants or similar rights or
       grant, vesting or lapse of restrictions on the grant of any other performance shares,
       restricted stock, restricted stock units or other equity awards to the extent that such shares
       represent all or a portion of (x) the exercise or purchase price of such options, warrants or
       similar rights or other equity awards and (y) the amount of withholding taxes owed by the
       recipient of such award in respect of such grant, exercise, vesting or lapse of restrictions;
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 75 of 152



       (B) the repurchase, redemption, or other acquisition or retirement for value of any such
       shares from employees, former employees, directors, former directors, consultants or
       former consultants of the Corporation or their respective estate, spouse, former spouse or
       family member, pursuant to the terms of the agreements pursuant to which such shares
       were acquired;

                       (ii) declare or pay dividends on or make any other distributions on any
       shares of stock ranking on a parity (either as to dividends or upon liquidation, dissolution
       or winding up) with the Series A Junior Participating Preferred Stock, except dividends
       paid ratably on the Series A Junior Participating Preferred Stock and all such parity stock
       on which dividends are payable or in arrears in proportion to the total amounts to which
       the holders of all such shares are then entitled; or

                      (iii) purchase or otherwise acquire for consideration any shares of Series
       A Junior Participating Preferred Stock, or any shares of stock ranking on a parity with the
       Series A Junior Participating Preferred Stock, except in accordance with a purchase offer
       made in writing or by publication (as determined by the Board of Directors) to all holders
       of Series A Junior Participating Preferred Stock, or to such holders and holders of any
       such shares ranking on a parity therewith, upon such terms as the Board of Directors,
       after consideration of the respective annual dividend rates and other relative rights and
       preferences of the respective series and classes, shall determine will result in fair and
       equitable treatment among the respective series or classes.

                     (iv) The Corporation shall not permit any subsidiary of the Corporation to
       purchase or otherwise acquire for consideration any shares of stock of the Corporation
       unless the Corporation could, under paragraph (A) of this Section 4, purchase or
       otherwise acquire such shares at such time and in such manner.

               5.      Reacquired Shares. Any shares of Series A Junior Participating Preferred
Stock purchased or otherwise acquired by the Corporation in any manner whatsoever shall be
retired promptly after the acquisition thereof. All such shares shall upon their retirement become
authorized but unissued shares of Preferred Stock and may be reissued as part of a new series of
Preferred Stock to be created by resolution or resolutions of the Board of Directors, subject to
any conditions and restrictions on issuance set forth herein.

                6.      Liquidation, Dissolution or Winding Up. (A) Upon any liquidation,
dissolution or winding up of the Corporation, voluntary or otherwise, no distribution shall be
made to the holders of shares of stock ranking junior (either as to dividends or upon liquidation,
dissolution or winding up) to the Series A Junior Participating Preferred Stock unless, prior
thereto, the holders of shares of Series A Junior Participating Preferred Stock shall have received
an amount per share (the “Series A Liquidation Preference”) equal to the greater of (i) $10.00
plus an amount equal to accrued and unpaid dividends and distributions thereon, whether or not
declared, to the date of such payment, and (ii) the Adjustment Number times the per share
amount of all cash and other property to be distributed in respect of the Common Stock upon
such liquidation, dissolution or winding up of the Corporation.
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 76 of 152



                       (i) In the event, however, that there are not sufficient assets available to
permit payment in full of the Series A Liquidation Preference and the liquidation preferences of
all other classes and series of stock of the Corporation, if any, that rank on a parity with the
Series A Junior Participating Preferred Stock in respect thereof, then the assets available for such
distribution shall be distributed ratably to the holders of the Series A Junior Participating
Preferred Stock and the holders of such parity shares in proportion to their respective liquidation
preferences.

                      (ii) Neither the merger or consolidation of the Corporation into or with
another entity nor the merger or consolidation of any other entity into or with the Corporation
shall be deemed to be a liquidation, dissolution or winding up of the Corporation within the
meaning of this Section 6.

               7.      Consolidation, Merger, Etc. In case the Corporation shall enter into any
consolidation, merger, combination or other transaction in which the outstanding shares of
Common Stock are exchanged for or changed into other stock or securities, cash and/or any other
property, then in any such case each share of Series A Junior Participating Preferred Stock shall
at the same time be similarly exchanged or changed in an amount per share equal to the
Adjustment Number times the aggregate amount of stock, securities, cash and/or any other
property (payable in kind), as the case may be, into which or for which each share of Common
Stock is changed or exchanged.

               8.       No Redemption. Shares of Series A Junior Participating Preferred Stock
shall not be subject to redemption by the Corporation.

                 9.      Ranking. The Series A Junior Participating Preferred Stock shall rank
junior to all series of Preferred Stock , as to the payment of dividends and as to the distribution of
assets upon liquidation, dissolution or winding up, unless, in the case of any other series of
Preferred Stock, the terms of any such series shall provide otherwise, and shall rank senior to the
Common Stock as to such matters.

                10.    Amendment. At any time that any shares of Series A Junior Participating
Preferred Stock are outstanding, the Articles of Incorporation shall not be amended, by merger,
consolidation or otherwise, which would materially alter or change the powers, preferences or
special rights of the Series A Junior Participating Preferred Stock so as to affect them adversely
without the affirmative vote of the holders of two-thirds of the outstanding shares of Series A
Junior Participating Preferred Stock, voting separately as a class.

                 11.    Fractional Shares. Series A Junior Participating Preferred Stock may be
issued in fractions of a share that shall entitle the holder, in proportion to such holder’s fractional
shares, to exercise voting rights, receive dividends, participate in distributions and to have the
benefit of all other rights of holders of Series A Junior Participating Preferred Stock.
    Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 77 of 152



              IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Designation this 10th
                 ___ day of ___________,
                              January    2018.



                                        SCIENTIFIC GAMES CORPORATION


                                        By:________________________
                                           Name: Michael A. Quartieri
                                           Title: Executive Vice President,
                                           Chief Financial Officer, Treasurer
                                           and Corporate Secretary
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 78 of 152




              EXHIBIT C
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 79 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 80 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 81 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 82 of 152




                    EXHIBIT B
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 83 of 152
                                                            Electronically Filed
                                                                           6/14/2019 1:52 PM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COURT
 1   IAFD
     CAMPBELL & WILLIAMS
 2   J. COLBY WILLIAMS, ESQ. (5549)
     jcw@cwlawlv.com
 3
     PHILIP R. ERWIN, ESQ. (11563)
     pre@cwlawlv.com                                                   CASE NO: A-19-796699-B
 4
     700 South Seventh Street                                                   Department 27
 5   Las Vegas, Nevada 89101
     Telephone: (702) 382-5222
 6   Facsimile: (702) 382-0540
 7
     CRAVATH, SWAINE & MOORE LLP                           DUANE MORRIS LLP
 8   KEVIN J. ORSINI, ESQ. (pro hac vice                   HERSH KOZLOV, ESQ. (pro hac vice
     forthcoming)                                          forthcoming)
 9   korsini@cravath.com                                   hkozlov@duanemorris.com
     CHRISTINA N. BARREIRO, ESQ. (pro hac vice             GILBERT L. BROOKS (pro hac vice
10   forthcoming)                                          forthcoming)
11   cbarreiro@cravath.com                                 gbrooks@duanemorris.com
     825 Eighth Avenue                                     1940 Route 70 East, Suite 100
12   New York, New York 10019                              Cherry Hill, New Jersey 08003
     Telephone: (212) 474-1000                             Telephone: (856) 874-4200
13   Facsimile: (212) 474-3700                             Facsimile: (856) 424-4446
14   Attorneys for Plaintiffs
15
                                EIGHTH JUDICIAL DISTRICT COURT
16
                                    CLARK COUNTY, NEVADA
17
     SCIENTIFIC GAMES CORPORATION,              )      CASE NO.:
18   a Nevada Corporation, and BALLY            )      DEPT. NO.:
     GAMING, INC., a Nevada Corporation,        )
19                                              )
                Plaintiffs,                     )
20
                                                )      INITIAL APPEARANCE FEE DISCLOSURE
21              v.                              )
                                                )
22   SYLEBRA HK COMPANY LIMITED, a              )
     Hong Kong entity, SYLEBRA CAPITAL          )
23   MANAGEMENT LIMITED, a Cayman
                                                )
     Islands entity, SYLEBRA CAPITAL
24                                              )
     PARTNERS MASTER FUND,
                                                )
     LIMITED, a Cayman Islands hedge fund,
25   SYLEBRA CAPITAL PARTNERS                   )
     (OFFSHORE) LIMITED, a Cayman               )
26                                              )
     Islands hedge fund, and SYLEBRA
     CAPITAL PARTNERS (ONSHORE)                 )
27
     LIMITED, a Cayman Islands hedge fund,      )
28                                              )
                Defendants.                     )


                                                    Page 1 of 2
                                   Case Number: A-19-796699-B
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 84 of 152


 1          Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
 2   parties appearing in the above-titled action as indicated below:
 3
            SCIENTIFIC GAMES CORPORATION                                  $1,530.00
 4
            BALLY GAMING, INC.                                            $30.00
 5
            TOTAL REMITTED:                                               $1,560.00
 6
 7
            DATED:          June 14, 2019.
 8
                                                      Respectfully submitted,
 9
                                                      CAMPBELL & WILLIAMS
10
11                                                 By: /s/ Philip R. Erwin
                                                      PHILIP R. ERWIN, ESQ. (11563)
12                                                    700 South Seventh Street
                                                      Las Vegas, NV 89101
13                                                    Tel: (702) 382-5222
                                                      Fax: (702) 382-0540
14
15                                                   CRAVATH, SWAINE & MOORE, LLP
                                                     KEVIN J. ORSINI, ESQ. (pro hac vice
16                                                   forthcoming)
                                                     korsini@cravath.com
17                                                   CHRISTINA N. BARREIRO, ESQ. (pro hac vice
                                                     forthcoming)
18                                                   cbarreiro@cravath.com
19                                                   825 Eighth Avenue
                                                     New York, New York, 10019
20                                                   Telephone: (212) 474-1000
                                                     Facsimile: (212) 474-3700
21
                                                      Attorney for Plaintiffs
22
23
24
25
26
27
28


                                                  Page 2 of 2
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 85 of 152




                    EXHIBIT C
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 86 of 152
                                                       Electronically Filed
                                                            7/9/2019 5:40 PM
                                                            Steven D. Grierson
                                                            CLERK OF THE COURT




                          Case Number: A-19-796699-B
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 87 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 88 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 89 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 90 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 91 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 92 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 93 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 94 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 95 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 96 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 97 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 98 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 99 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 100 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 101 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 102 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 103 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 104 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 105 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 106 of 152




                     EXHIBIT D
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page  107 of 152
                                                        Electronically Filed
                                                             7/9/2019 5:42 PM
                                                             Steven D. Grierson
                                                             CLERK OF THE COURT




                           Case Number: A-19-796699-B
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 108 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 109 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 110 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 111 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 112 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 113 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 114 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 115 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 116 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 117 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 118 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 119 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 120 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 121 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 122 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 123 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 124 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 125 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 126 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 127 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 128 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 129 of 152




                     EXHIBIT E
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page  130 of 152
                                                        Electronically Filed
                                                             7/9/2019 5:44 PM
                                                             Steven D. Grierson
                                                             CLERK OF THE COURT




                           Case Number: A-19-796699-B
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 131 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 132 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 133 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 134 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 135 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 136 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 137 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 138 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 139 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 140 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 141 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 142 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 143 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 144 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 145 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 146 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 147 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 148 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 149 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 150 of 152
Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page 151 of 152




                     EXHIBIT F
     Case 2:19-cv-01214-JAD-GWF Document 1 Filed 07/11/19 Page  152 of 152
                                                             Electronically Filed
                                                                              7/10/2019 8:09 AM
                                                                              Steven D. Grierson
 1                                    DISTRICT COURT                          CLERK OF THE COURT
                                   CLARK COUNTY, NEVADA
 2                                          ****
 3
     Scientific Games Corporation, Plaintiff(s)        Case No.:   A-19-796699-B
 4   vs.
     Sylebra HK Company Limited,                       Department 27
 5   Defendant(s)

 6
                                      NOTICE OF HEARING
 7

 8
          Please be advised that the Motions to Associate Counsel in the above-entitled matter is
 9
     set for hearing as follows:
10     Date:          August 13, 2019
11     Time:          Chambers
12     Location:      Chambers
                      Regional Justice Center
13                    200 Lewis Ave.
                      Las Vegas, NV 89101
14

15   NOTE: Under NEFCR 9(d), if a party is not receiving electronic service through the
     Eighth Judicial District Court Electronic Filing System, the movant requesting a
16
     hearing must serve this notice on the party by traditional means.
17

18                                       STEVEN D. GRIERSON, CEO/Clerk of the Court

19
                                   By: /s/ Ivonne Hernandez
20
                                       Deputy Clerk of the Court
21
                                   CERTIFICATE OF SERVICE
22
     I hereby certify that pursuant to Rule 9(b) of the Nevada Electronic Filing and Conversion
23   Rules a copy of this Notice of Hearing was electronically served to all registered users on
     this case in the Eighth Judicial District Court Electronic Filing System.
24

25
                                   By: /s/ Ivonne Hernandez
26                                     Deputy Clerk of the Court
27

28




                                     Case Number: A-19-796699-B
